Legal*2401968.1

PUNTLAND

PRODUCTION SHARING AGREEMENT
BETWEEN

THE GOVERNMENT OF PUNTLAND

AND

CANMEX HOLDINGS (BERMUDA) II LIMITED

AND

RANGE RESOURCES LIMITED

EXPLORATION AREA (NOGAL VALLEY)

{2814-001/01129372.DOC.}
-2

TABLE OF CONTENTS

ARTICLE 1 DEFINITIONS..
ARTICLE 2 ANNEXES...
ARTICLE 3 GRANT OF RIGHTS AND TERM.
ARTICLE 4 WORK PROGRAM AND EXPENDITURES DURING THE EXPLORATION
PERIOD
ARTICLE 5 RELINQUISHMENTS
ARTICLE 6 OPERATIONS AND DEVELOPMENT PERIOD .
ARTICLE 7 RECOVERY OF COSTS AND PRODUCTION SHARING
ARTICLE 8 TITLE TO ASSETS .........
ARTICLE 9 TAXES AND BONUSES.
ARTICLE 10 OFFICE AND SERVICE OF NOTICE
ARTICLE 11 CONSERVATION, PREVENTION OF LOSS AND ENVIRONMENTAL
SAFETY .
ARTICLE 12 CUSTOMS EXEMPTIONS AND EXCHANGE CONTROL.
ARTICLE 13 ACCOUNTING BOOKS; ACCOUNTING AND PAYMENTS
ARTICLE 14 RECORDS, REPORTS AND INSPECTION...
ARTICLE 15 RESPONSIBILITIES FOR DAMAGEG........
ARTICLE 16 PRIVILEGES OF THE DEPARTMENT’S REPRESENTATIVES . ”
ARTICLE 17 EMPLOYMENT PRIVILEGES AND THE TRAINING OF PUNTLAND
PERSONNEL...
ARTICLE 18 LAI “
ARTICLE 19 RIGHTS OF REQUISITION...
ARTICLE 20 ASSIGNMENT................00
ARTICLE 21 BREACH OF AGREEMENT AND POWER OF CANCELLATION .
ARTICLE 22 FORCE MAJEURE...........s0000
ARTICLE 23 DISPUTES AND ARBITRATION
ARTICLE 24 GOVERNING LAW.....
ARTICLE 25 STATUS OF PARTIES..
ARTICLE 26 LOCAL CONTRACTORS
MANUFACTURED MATERIALS..
ARTICLE 27 GAS ........cccceeseee
ARTICLE 28 CONFIDENTIALITY.
ARTICLE 29 ANCILLARY RIGHTS . .
ARTICLE 30 MISCELLANEOUG...........cccccccssssseeeseees 52
ARTICLE 31 ASSIGNMENT AND AUTHORIZATION BY THE DEPARTMENT..
ARTICLE 32 THE OFFICIAL TEXT...
ARTICLE 33 DEPARTMENTAL APPR .
ARTICLE 34 THE SIGNATUREG...............:0005
ANNEX D ACCOUNTING PROCEDURES ARTICLE |

{2814-004\00301178.DOC.1}
-3-

TABLE OF ANNEXES

ANNEX A DESCRIPTION OF THE AGREEMENT AREA
ANNEX B MAP OF THE AGREEMENT AREA
ANNEX C THE MINIMUM WORK AND EXPENDITURE OBLIGATIONS

DURING THE TWO EXPLORATION PERIODS

ANNEX D ACCOUNTING PROCEDURES

{2814-004\00301178.DOC.1}
-4-

Preamble

This Agreement was made and entered into in as of the 17th_day of January, 2007 between the
GOVERNMENT of Puntland (hereinafter referred to as the “STATE”), and Canmex Holdings
(Bermuda) II Ltd. (hereinafter referred to as “CANMEX”), a limited liability company
organized under the laws of Bermuda, a wholly owned subsidiary of Canmex Minerals
Corporation, Range Resources Limited (hereinafter referred to as “RANGE”), a corporation
duly organized and existing under the laws of Victoria, Australia. Canmex is hereinafter referred
to as the “CONTRACTOR”.

WHEREAS, all natural resources including all their types and energy sources existing in the
surface or subsurface of the ground, in the territorial waters, or the continental shelf and the
entire exclusive economic zone of PUNTLAND are the property of the STATE; and

WHEREAS, the STATE wishes to promote the Development of potential Petroleum resources
in the Agreement Area as defined in this Agreement and the CONTRACTOR wishes to join and
assist the STATE in the Exploration, Development and production of the potential Petroleum
resources in the Agreement Area, namely the Nogal Valley; and

WHEREAS, the STATE has authorized the DEPARTMENT to negotiate and execute this
Agreement in accordance with the Contract of Work and the terms negotiated herein between the
DEPARTMENT and Canmex and Range Resources; and

WHEREAS, under Article 4, Clause 8 of the Puntland Contract of Work, this Agreement forms
part of the Contract of Work and the STATE’S entry into the Agreement expressly ratifies both
the Contract of Work and this Agreement; and

WHEREAS, the CONTRACTOR is willing to undertake the obligations provided under this
Agreement as a contractor with respect to the Exploration, Development, production, storing and
transporting of Crude Oil in the Agreement Area, and the contractor possesses all the necessary
financial resources and the technical and professional competence to carry out the Petroleum
Operations described under this Agreement.

NOW, THEREFORE, the Parties hereto agree as to the following:
ARTICLE 1
DEFINITIONS
1.1 An "Affiliated Company" means a Company:
a. in which the right to exercise more than fifty percent (50%) of the voting
rights to be exercised at a general meeting of the equity holders (or the

equivalent thereof) of such company is owned directly or indirectly by a
Party hereto; or

{2814-004\00301178.DOC.1}
-5-

b. which has the right to exercise more than fifty percent (50%) of the voting
rights to be exercised at a general meeting of the equity holders (or the
equivalent thereof) of a Party hereto; or

c. in which the right to exercise more than fifty percent (50%) of the voting
rights to be exercised at a general meeting of the equity holders (or the
equivalent thereof) of such company and the right to exercise more than
fifty percent (50%) of the voting rights to be exercised at a general
meeting of the equity holders (or the equivalent thereof) of a Party hereto
are owned directly or indirectly by the same company; or

d. which directly or indirectly controls, is controlled by, or is under common
control with a Party hereto. For the purpose of this definition, the word
"control" means the right to exercise more than fifty percent (50%) of the
voting rights to be exercised at a general meeting of the equity holders (or
the equivalent thereof) of a Company. For the purpose of this definition,
the term "party hereto" means the DEPARTMENT, Range Resources or

Canmex.
1.2 "Agreement" means this Production Sharing Agreement and the attached
Annexes.
13 "Agreement Area" means the area as described in Annex "A" and shown on the

map labeled Annex "B" which are attached to this Agreement. This area may be reduced
from time to time in accordance with Article 5 of this Agreement.

14 "Associated Gas" means the Gas which is associated with Crude Oil when it is
produced from any well in the Agreement Area, or which can be acquired after separation
at the lease separators. The aforesaid description includes all the elements that are
components of the Associated Gas prior to its processing through the extraction,
condensation, distillation and liquification facilities.

15 "Barrel" or "BBL" consists of 42 US gallons measuring a liquid at a temperature
of sixty degrees Fahrenheit (60° F) and atmospheric pressure of 14.7 PSIA.

1.6 "Commercial Discovery". means a discovery which the CONTRACTOR
determines to be worthy of commercial Development, as set forth in Article 3.4 of this
Agreement.

17 "Commercial Gas Well" means the first well on any geological feature which,
after testing for a period of not more than thirty (30) consecutive Days where practical,
and in accordance with sound and accepted Petroleum Industry production practices and
verified by the DEPARTMENT is found to be capable of producing Gas at a rate that, in
the CONTRACTOR’S opinion economically justifies the undertaking of appraisal work.
The date of discovery of a Commercial Gas Well is the date on which such well is tested
and completed, according to the above.

{2814-001/01129372.DOC.}
Legal*2401968.1
-6-

1.8 "Commercial Oil Well" means the first well on any geological feature which,
after testing for a period of not more than thirty (30) consecutive Days in accordance with
sound and accepted Petroleum Industry production practices, is capable of producing Oi
at a rate that, in the CONTRACTOR’S opinion, economically justifies the undertaking of
appraisal work. The date of establishment of a Commercial Oil Well is the date on which
the CONTRACTOR notifies the DEPARTMENT that such well has been completed an
tested according to the above. Such notice is to be given, together with a report of the test
results and other information available from the well, no later than thirty (30) Days
following the conclusion of such testing.

1.9 “Company” means any corporation, general or limited partnership, limite
liability company, stock company or association, joint venture, trust company, business
trust or other entity.

1.10 "CONTRACTOR" means Canmex and its successors and assignees, as provides
for in Article 20 of this Agreement, unless and until Canmex shall no longer own any
rights in and to this Agreement, in which case, the CONTRACTOR shall mean Range
Resources.

1.11 "Cost Oil" means the cost-recovery Crude Oil as defined in Article 7.1 of this
Agreement.

1.12 "Customs Duties" means the Customs Duties as defined in Article 12 of this
Agreement.

1.13. "Dependent Unit" means any corporation, authority or company, or directorate of
the DEPARTMENT, authorized by the MINISTER according to Article 31 of this
Agreement, to undertake the rights and obligations of the DEPARTMENT concerning
this Agreement.

1.14 "Development" means, but is not limited to, all the operations and activities
pursuant to approved Work Programs and Budgets under this Agreement, including, but
not limited to, Exploration activities within the Development Area(s), the drilling,
deepening, plugging back, side tracking, redrilling, completing and equipping of
Development wells, the design, construction, installation, operation, servicing and
maintenance of equipment, lines, systems, facilities, plants and related operations in
connection with the production and operation of wells, the production, saving, treating,
processing and handling of Petroleum; the taking, saving, storing, transporting, lifting,
marketing and delivering of Petroleum for export, and the undertaking of re-pressuring,
recycling and other secondary recovery projects.

1.15 "Development Area" means, with respect to each Commercial Discovery, the
entire Development Block or Development Blocks covering the entire geological
structure capable of production, as defined in a Request for Conversion to Development
Area signed by the CONTRACTOR and approved by the MINISTER.

{2814-001/01129372.DOC.}
Legal*2401968.1
-7-

1.16 "Development Block" means an area, the corner points of which have to be
coincident with six (6) minutes by six (6) minutes latitude and longitude divisions
according to the International Grid System except where limited by the existing
boundaries of the Agreement Area.

1.17. "Development Expenditures" means all costs, expenses and expenditures for
Development operations, whether or not such costs, expenses and expenditures are
normally depreciable.

1.18 "Development Period" means the period for conducting (i) Development
operations as provided in Article 3.3.2 of this Agreement, and (ii) remaining Exploration
Activities, as provided in Article 3.3.1 of the Agreement.

1.19 "Dry Gas" means non-associated Gas, or the natural gas that exists in any
geological reservoir that does not include Oil. The above definition is applied to all
natural gas that is produced to the surface not in association with Crude Oil or
condensate.

1.20 "Effective Date" means the date of the issuance of the [law] ratifying this
Agreement as provided in Article 33 of this Agreement.

1.21. "Exploration" means and includes such geological, geochemical, geophysical,
aerial and other surveys, and interpretation thereof, as may be contained in approved
Work Programs and Budgets, and the drilling of such shot holes, core holes, stratigraphic
tests, holes for the discovery of Petroleum or the appraisal of Petroleum discoveries and
other related holes and wells, and the purchase or acquisition of such supplies, materials,
services and equipment thereof, as may be contained in the approved Work Programs and
Budgets.

1.22 "Exploration Advisory Committee" means the Committee that is designated by
both Parties during the Exploration Period as provided for and defined in Article 4.3 of
this Agreement.

1.23. "Exploration Expenditures" means all expenditures, costs and expenses for
Exploration activities, whether or not such costs, expenses and expenditures are normally
depreciable, incurred after the Effective Date of this Agreement and those incurred after
the signature of this Agreement if approved by the DEPARTMENT.

1.24 "Exploration Period" and "First Exploration Period" and "Second Exploration
Period" mean the periods of Exploration as defined in Article 3.3.1.

1.25 "Exploration Work Program and Budget" means a Work Program and Budget for
Exploration as defined in Article 4 and described in Annex “C”.

1.26 “Force Majeure” has the meaning ascribed thereto in Article 22.2.

1.27. "Gas" means Dry Gas and/or Associated Gas.

{2814-001/01129372.DOC.}
Legal*2401968.1
-8-

1.28 "Initial Commercial Production" means the first date upon which regular
production of Crude Oil from the first Development Area is transported from such
Development Area for the purpose of sale, export, or processing at a refinery.

1.29 " Liquid Crude Oil " or " Crude Oil " or " Oil " means any hydrocarbon with a
density equal to or greater than pentane (C5+), produced from the Agreement Area in a
liquid state at the wellhead or lease separators and existing in a liquid form at a
temperature of sixty degrees Fahrenheit (60° F) and atmospheric pressure of 14.7 PSIA.

1.30 "Minimum Work Obligation" means the minimum Exploration work to be
performed by the CONTRACTOR with respect to the First Exploration Period or the
Second Exploration Period, as applicable, as described in Annex "C".

1.31 "MINISTER" means the Minister of Energy or any other Minister designated
from time to time by the State to represent the State with respect to this Agreement.

1.32. "DEPARTMENT" means the DEPARTMENT OF PUNTLAND and any official
department of the DEPARTMENT authorized to deal with any matters the subject of this
AGREEMENT.

1.33. "Minimum Expenditure Obligation" means the minimum expenditures to be
incurred by the CONTRACTOR for Exploration with respect to the First Exploration
Period or the Second Exploration Period, as applicable, as described in Annex "C".

1.34 "Month" or "Calendar Month" means a calendar Month, according to the
Gregorian calendar, starting on the first Day of the calendar Month, unless another
starting date is indicated in the applicable provision of this Agreement. The term "Day"
means a Day according to the Gregorian calendar.

1.35. "Monthly Average Daily Net Production" means the total volume in Barrels of
Liquid Crude Oil produced and saved from all the Development Areas or blocks and not
used in Petroleum Operations during any Month, divided by the number of Days in such
Month.

1.36 "Operating Expenses" means all costs, expenses and expenditures incurred after
Initial Commercial Production, which costs, expenses and expenditures are not normally
depreciable.

1.37 "Operator" means Canmex, the CONTRACTOR participant designated to
conduct the Petroleum Operations as specified in Articles 3.1 and 6 of this Agreement,
unless Canmex shall withdraw from this Agreement, in which case the Operator shall be
Range Resources or another party acceptable to Range Resources and the
DEPARTMENT.

1.38 "Operating Committee" means the Committee established pursuant to Article 6.

1.39 “Parties " means the DEPARTMENT, Canmex and Range Resources.

{2814-001/01129372.DOC.}
Legal*2401968.1
-9-

1.40 "Petroleum" means Liquid Crude Oil of various densities, asphalt, Dry Gas,
Associated Gas, and all other hydrocarbon substances that may be found in, and
produced, or otherwise obtained and saved from the Agreement Area, and all substances
that may be extracted therefrom.

1.41 "Petroleum Industry" means the International Petroleum Industry.

1.42 "Petroleum Operations" means Exploration, Development and production
operations and all other operations authorized or contemplated under this Agreement.

1.43 "Production Sharing Oil" means the Crude Oil to be shared between the
DEPARTMENT and the CONTRACTOR as described in Article 7.3 of this Agreement.

1.44 "Quarter" or "Calendar Quarter" means a period of three (3) consecutive Months
beginning on January Ist, April Ist, July 1st, and October Ist of each Year.

1.45 "Request for Conversion to Development Area" means the request signed by the
CONTRACTOR and approved by the MINISTER for the purpose of defining the
Development Area with respect to a Commercial Discovery of Oil.

1.46 Royalty" means the royalty to which the STATE is entitled in accordance with
Article 3.2 of this Agreement.

1.47 "PUNTLAND Income Taxes" means the taxes defined in Article 9.1.2 of this
Agreement.

1.48 "SCF" means the amount of Dry Gas necessary to fill one (1) cubic foot of space
at atmospheric pressure of 14.7 PSIA and at a base temperature of sixty degrees
Fahrenheit (60° F).

1.49 "Working Day" means a Day on which banks in PUNTLAND are customarily
open for business.

1.50 "Work Program and Budget" means the annual budget and work program for
Exploration and/or Development under this Agreement.

1.51 "Year" or "Calendar Year" or "Tax Year" or "Financial Year" means a period of
twelve (12) consecutive Months, according to the Gregorian calendar, starting on January
15T, unless another starting date is indicated in the applicable provision of this
Agreement.

1.52 "STATE" means PUNTLAND, "GOVERNMENT" means the Government of
PUNTLAND as defined in the constitution of PUNTLAND, “DEPARTMENT”
means the PUNTLAND Department of Minerals and Petroleum and MINISTER
means the Minister of the DEPARTMENT.

1.53. “Puntland Contract of Work” means the Contract of Work entered into between

the STATE, Range Resources and Consort Private Limited dated April 2006.

{2814-001/01129372.DOC.}
Legal*2401968.1
2.1

-10-

ARTICLE 2
ANNEXES

Annexes "A","B","C" and" D'", attached to this Agreement are hereby made

part hereof and they shall be considered as having equal force and effect with the
provisions of this Agreement, provided that if there is a conflict between any Annex and
the provisions of the main body of this Agreement, the provisions of the main body of
this Agreement shall prevail.

3.1

3.2

Legal*2401968.1

2.1.1 Annex "A" is a description of the Agreement Area.

2.1.2 Annex "B" is an illustrative map indicating the Agreement Area. In the
event of any inconsistency between the contents of Annex "A" and Annex
"B" the content of Annex "A" shall prevail.

2.1.3 Annex "C" sets out the Minimum Work and Expenditure Obligations
during the two Exploration Periods, and extensions thereof.

2.1.4 Annex "D" is the Accounting Procedures.

ARTICLE 3
GRANT OF RIGHTS AND TERM

Grant of Rights

The STATE hereby grants to the CONTRACTOR (for and on behalf of itself and
Range Resources) and the DEPARTMENT the sole, exclusive, immediate and
irrevocable right to conduct Petroleum Operations in the Agreement Area subject
to the terms, covenants and conditions set out in this Agreement. CANMEX shall
conduct Petroleum Operations under this Agreement as Operator.

This Agreement shall henceforth govern all the interests, rights and obligations of
the parties hereto with respect to the subject matter hereof, and the STATE shall
in its name retain the title to the Agreement Area. Except as expressly provided
by this Agreement and the Putland Contract of Work, no other rights or privileges
are granted to the CONTRACTOR (and/or Range Resources) with respect to the
Agreement Area, the Petroleum produced from the Agreement Area or any other
mineral resources in the Agreement Area.

Royalties
The STATE shall own and be entitled to take as a Royalty from the total Crude

Oil produced and saved from the Development Area(s) and not used in Petroleum
Operations prior to the deduction of Cost Oil, a non-recoverable amount of the

{2814-001/01129372.DOC.}
3.3

Legal*2401968.1

-ll-

Monthly Average Daily Net Production (MADNP) commencing with the first
Barrel produced and saved from the Development Area(s) and not used in
Petroleum Operations in the following percentages:

3.2.1 [REDACTED] of the portion or increment of production up to and
including [REDACTED] Barrels of Monthly Average Daily Net
Production;

3.2.2 [REDACTED] of that additional portion or increment of production whic
exceeds [REDACTED] Barrels of Monthly Average Daily Net Production
up to and including [REDACTED] Barrels of Monthly Average Daily Net
Production;

3.2.3. [REDACTED] of that additional portion or increment of production whic
exceeds [REDACTED] Barrels of Monthly Average Daily Net Production
up to and including [REDACTED] Barrels of Monthly Average Daily Net
Production;

3.2.4 [REDACTED] of that additional portion or increment of production whic
exceeds [REDACTED] Barrels of Monthly Average Daily Net Production
up to and including [REDACTED] Barrels of Monthly Average Daily Net
Production;

3.2.5 [REDACTED] of that additional portion or increment of production whic
exceeds [REDACTED] Barrels of Monthly Average Daily Net
Production. [REDACTED - ROYALTIES PAYABLE CONSTITUTE
SENSITIVE BUSINESS INFORMATION]

Term

The term of this Agreement shall include an Exploration Period and a
Development Period as follows:

3.3.1 Exploration Period

The Exploration Period shall be divided into a First Exploration Period of
[REDACTED - EXPLORATION PERIODS CONSTITUTE SENSITIVE
BUSINESS INFORMATION], commencing on the Effective Date, and at the
CONTRACTOR’S sole election, a Second Exploration Period of [REDACTED -
EXPLORATION PERIODS CONSTITUTE SENSITIVE BUSINESS
INFORMATION] commencing on the Day next following the end of the First
Exploration Period or any extension thereof (if such extension is approved by the
DEPARTMENT). The CONTRACTOR shall have the right to elect to enter into
the Second Exploration Period by providing written notice to the DEPARTMENT
at least [REDACTED - NOTICE PERIOD CONSTITUTES SENSITIVE
BUSINESS INFORMATION] prior to the end of the First Exploration Period or

{2814-001/01129372.DOC.}
34

Legal*2401968.1

-12-

any extension thereof, provided that the CONTRACTOR has fulfilled all its
obligations under this Agreement for that Exploration Period or its extension.
Either Exploration Period may, at the CONTRACTOR:S election, be extended
for [REDACTED - EXTENSION PERIOD CONSTITUTES SENSITIVE
BUSINESS INFORMATION] upon written notice to the DEPARTMENT
[REDACTED - NOTICE PERIOD CONSTITUTES SENSITIVE BUSINESS
INFORMATION] prior to the end of the applicable Exploration Period.

Such First and Second Exploration Periods may be extended as follows:

Extension for Appraisal and Evaluation

If, at the end of any Exploration Period or extension thereof, the CONTRACTOR
has fulfilled the obligations for that Period but needs more time to evaluate or
appraise the results of the Exploration work performed, the CONTRACTOR may
extend such Exploration Period or extension thereof for a term not to exceed
[REDACTED - EXTENSION PERIOD CONSTITUTES SENSITIVE
BUSINESS INFORMATION] by giving written notice to the DEPARTMENT at
least [REDACTED - NOTICE PERIOD CONSTITUTES SENSITIVE
BUSINESS INFORMATION] prior to the end of such Exploration Period. Such
Request shall include the results of the Exploration work performed and the
evaluation or appraisal work to be accomplished during the appraisal extension.

3.3.2 Development Period

Without limiting the CONTRACTOR’S _ rights and obligations under the
remaining term of the applicable Exploration Period(s), the Development Period
shall commence on the date of the first Commercial Discovery of Oil and shall
continue for a period of [REDACTED - TERM OF DEVELOPMENT PERIOD
CONSTITUTES SENSITIVE BUSINESS INFORMATION] and can be extended
by up to [REDACTED - TERM OF DEVELOPMENT PERIOD CONSTITUTES
SENSITIVE BUSINESS INFORMATION] upon the written notice to the
CONTRACTOR [REDACTED - NOTICE PERIOD CONSTITUTES
SENSITIVE BUSINESS INFORMATION] prior to the expiration of the
Development Period provided, however that any such extension (i) shall be
subject to new terms and conditions mutually agreed upon by the DEPARTMENT
and the CONTRACTOR within the specified [REDACTED] period, and (ii) shall
not be binding on any party hereto unless a [law] is issued approving such
extension according to the Constitutional procedures in the PUNTLAND.

Commercial Discovery of Oil

3.4.1 A Commercial Discovery of Oil may consist of [REDACTED -
SENSITIVE BUSINESS INFORMATION] which is worthy of being
developed commercially. After drilling a Commercial Oil Well, the
CONTRACTOR shall undertake as part of its Exploration program the
appraisal of the discovery by drilling [REDACTED - SENSITIVE

{2814-001/01129372.DOC.}
Legal*2401968.1

3.42

-13-

BUSINESS INFORMATION] to determine whether such discovery is
worthy of being developed commercially, taking into consideration the
recoverable reserves and all other relevant technical and economical
factors.

The CONTRACTOR shall give written notice of a Commercial Discovery
of Oil to the DEPARTMENT immediately after the discovery is
considered by the CONTRACTOR to be worthy of commercial
Development. With respect to a Commercial Oil Well drilled after the
extended Exploration Period (i.e., prior to the Development Period) the
CONTRACTOR shall give such notice of Commercial Discovery of Oil,
not later than [REDACTED - NOTICE PERIOD CONSTITUTE
SENSITIVE BUSINESS INFORMATION] following the completion of
the [REDACTED - SENSITIVE BUSINESS INFORMATION] appraisal
well, or [REDACTED - SENSITIVE BUSINESS INFORMATION]
following the date of the discovery of such Commercial Oil Well,
whichever is earlier. The CONTRACTOR shall also have the obligation to
give a notice of Commercial Discovery of Oil even if the discovery well
or wells are not Commercial Oil Wells within the definition of
"Commercial Oil Well" if, in the CONTRACTOR’S opinion, a reservoir
or a group of reservoirs, considered collectively, could be worthy of
commercial Development. Notice of a Commercial Discovery of Oil may
be given by the CONTRACTOR at any time during the Exploration
Period or any extension thereof.

The CONTRACTOR shall also give notice of a Commercial Discovery of Oil in
the event it wishes to undertake a gas recycling project, unless such project is
already a part of the Development of a previously declared Commercial
Discovery of Oil. The date of a Commercial Discovery of Oil will be the date
upon which the CONTRACTOR gives notice to the DEPARTMENT of the
declaration for such Commercial Discovery.

3.43

3.44

Following the notice of each Commercial Discovery of Oil as provided for
in Article 3.4 of this Agreement, the DEPARTMENT and_ the
CONTRACTOR, within [REDACTED - NOTICE PERIOD
CONSTITUTES SENSITIVE BUSINESS INFORMATION], shall sign a
Request for Conversion to Development Area, which will identify the
Development Area. Simultaneously, the CONTRACTOR shall submit to
the DEPARTMENT a preliminary development plan.

The provisions set forth herein contemplate the unity and the indivisibility

of the concepts of Commercial Discovery and Development Area and they
shall apply to Oil unless otherwise specified.

{2814-001/01129372.DOC.}
3.5

Legal*2401968.1

-14-

Sole Risk Project

If Crude Oil is discovered but is not deemed by the CONTRACTOR to be a
Commercial Discovery of Oil under the above provisions of Article 3.4, the
DEPARTMENT shall, after [REDACTED - NOTICE PERIOD CONSTITUTES
SENSITIVE BUSINESS INFORMATION] from the expiration of the perio
specified above within which the CONTRACTOR can give notice of a
Commercial Discovery of Oil, have the right upon [REDACTED - NOTICE
PERIOD CONSTITUTES SENSITIVE BUSINESS INFORMATION] prior
written notice to the CONTRACTOR, and at the DEPARTMENT's sole risk an
expense, to develop, produce and dispose of all Crude Oil from the geological
feature in which said Crude Oil was discovered as aforesaid. Said notice shal
state the specific area covering said geological feature to be developed, the wells
to be drilled, the production facilities to be installed and the DEPARTMENT's
estimated cost thereof. Within [REDACTED - NOTICE PERIOD
CONSTITUTES SENSITIVE BUSINESS INFORMATION] after receipt of sai
notice, on a preferential basis, the CONTRACTOR may, in writing, elect to
develop such area as provided for in this Agreement in the case of a Commercial
Discovery. In such event, all terms of this Agreement shall continue to apply to
the specified area.

If the CONTRACTOR elects not to develop such area, the specified area
(hereinafter called "Sole Risk Area") covering said geological feature shall be set
aside for sole risk operations by the CONTRACTOR on behalf of the
DEPARTMENT at a rate of remuneration to be agreed upon by the
CONTRACTOR (for and on behalf of itself and Range Resources) and the
DEPARTMENT. In such event, the DEPARTMENT shall indemnify and save
harmless the CONTRACTOR from and against any and all losses, liabilities,
suits, costs, actions and causes of action that the CONTRACTOR may suffer by
reason of the performance of the CONTRACTOR’S operations on the Sole Risk
Area. The Sole Risk Area shall be mutually agreed upon by the DEPARTMENT
and the CONTRACTOR on the basis of good Petroleum Industry practices. The
DEPARTMENT shall be entitled to have the CONTRACTOR perform such
operations on its behalf at the DEPARTMENT's sole risk and expense. When the
DEPARTMENT has recovered from the Crude Oil produced from the Sole Risk
Area a quantity of Crude Oil equal in value to [REDACTED - SENSITIVE
BUSINESS INFORMATION] percent of the cost it has incurred in carrying out
the sole risk operations, the CONTRACTOR (for and on behalf of itself and
Range Resources) shall have the option, only in the event there has been a
separate Commercial Discovery of Oil, or Gas elsewhere within the Agreement
Area, to share in further Development and production of the Sole Risk Area upon
paying the DEPARTMENT [REDACTED - TERMS CONSTITUTE SENSITIVE
BUSINESS INFORMATION] percent of the costs incurred by the
DEPARTMENT in conducting the sole risk operations. At least [REDACTED -
NOTICE PERIOD CONSTITUTES SENSITIVE BUSINESS INFORMATION]
prior to the estimated recovery date, the DEPARTMENT shall give written notice
to the CONTRACTOR and allow the CONTRACTOR access to the data to

{2814-001/01129372.DOC.}
-15-

evaluate the option, as may be requested by the CONTRACTOR. The
[REDACTED - SENSITIVE BUSINESS INFORMATION] percent payment
shall not be recovered by CONTRACTOR. Such DEPARTMENT sole risk
operations shall not interfere with the CONTRACTOR’S other operations under
this Agreement.

Immediately following such payment the Sole Risk Area shall revert to the status
of an ordinary Development Area under this Agreement and thereafter shall be
operated in accordance with the terms hereof. Crude Oil from the Sole Risk Area
shall be valued in the manner provided in Article 7.4. In the event of any
termination of this Agreement, this Agreement shall, however, continue to apply
to the operations of any sole risk project.

ARTICLE 4

WORK PROGRAM AND EXPENDITURES DURING THE EXPLORATION

4.1

Legal*2401968.1

PERIOD
Exploration Work Program and Budget

A Subject to the provisions of this Agreement and to the CONTRACTOR
obtaining any necessary regulatory approvals, the CONTRACTOR agrees
and commits to undertake in the Agreement Area during the applicable
Exploration Period a program of Exploration work as a Minimum Work
Obligation as set out in Annex "C" which cannot be changed or amended
without the approval of the DEPARTMENT, which shall be given within
a period of [REDACTED - NOTICE PERIOD CONSTITUTES
SENSITIVE BUSINESS INFORMATION]. The Work Program must be
fulfilled even if expenses are in excess of the minimum financial
obligations. The first Work Program and Budget shall be prepared and
submitted to the DEPARTMENT for its approval not later than
[REDACTED - SENSITIVE BUSINESS INFORMATION] after the
Effective Date.

B During the First Exploration Period, and any extension thereof the
CONTRACTOR shall meet the respective Minimum Work Obligation for
such period as set forth in Annex "C" of this Agreement. In the event that
the CONTRACTOR timely gives the required written notice to the
DEPARTMENT to enter into the Second Exploration Period, the
CONTRACTOR shall meet the respective Minimum Work Obligation for
such period, and any extension thereof, as set forth in Annex "C" of this
Agreement.

Cc The CONTRACTOR shall have the right to withdraw before the end of
the First Exploration Period or any extension thereof, and this Agreement
shall terminate on the date a written notice of such withdrawal is received
by the DEPARTMENT from the CONTRACTOR; provided that the

{2814-001/01129372.DOC.}
42

43

Legal*2401968.1

-16-

CONTRACTOR has fulfilled the Minimum Work Obligations for the First
Exploration Period and any extension thereto in effect at the time of
withdrawal. In the event the CONTRACTOR withdraws, having expended
less than the minimum amount of work obligations required in the First
Exploration Period, and any extension, the CONTRACTOR shall pay an
amount equal to the difference between such minimum amount and the
amount actually spent on Exploration activities to the DEPARTMENT at
the time of the withdrawal, but in no event later than [REDACTED -
NOTICE PERIOD CONSTITUTES SENSITIVE BUSINESS
INFORMATION] after the expiration of the First Exploration Period, or
such extension as the case may be. Any deficiency in aggregate
exploration activity expenditures by the CONTRACTOR at the end of the
Second Exploration Period or any extension thereof, shall obligate the
CONTRACTOR to pay such deficiency to the DEPARTMENT within
[REDACTED - SENSITIVE BUSINESS INFORMATION] after the
expiration of the Second Exploration Period or such extension thereof, as
the case may be.

D Excess work in any portion of the Exploration Period (including
extensions) may be carried forward to satisfy the work in a subsequent
portion of the Exploration Period (including extensions).

Subject to Article 4.1.A, at least [REDACTED - SENSITIVE BUSINESS
INFORMATION] prior to the beginning of each Financial Year or at such other
times as may mutually be agreed to by the DEPARTMENT and the
CONTRACTOR, the CONTRACTOR shall prepare an Exploration Work
Program and Budget for the Agreement Area setting forth the Exploration
operations which the CONTRACTOR proposes to carry out during the ensuing
Year. During each Exploration Period or extension, such Work Programs and
Budgets taken together shall be at least sufficient to satisfy the CONTRACTOR’S
minimum work and expenditure obligations for the period it covers, taking into
account any credits for excess work or excess expenditures by the
CONTRACTOR in prior portions of the Exploration Period.

Exploration Advisory Committee

The Exploration Work Program and Budget shall be reviewed by a joint
committee to be established by the DEPARTMENT and the CONTRACTOR
within 15 day after the Effective Date. This committee, hereinafter referred to as
the "Exploration Advisory Committee", shall consist of [REDACTED -
SENSITIVE BUSINESS INFORMATION], [REDACTED - SENSITIVE
BUSINESS INFORMATION] of whom shall be appointed by the
DEPARTMENT and [REDACTED - SENSITIVE BUSINESS INFORMATION]
by the CONTRACTOR. The Chairman of the Exploration Advisory Committee
shall be designated by [REDACTED - SENSITIVE BUSINESS
INFORMATION] from among the members appointed by it. The Exploration
Advisory Committee shall review and give such advice as it deems appropriate

{2814-001/01129372.DOC.}
44

45

Legal*2401968.1

-17-

with respect to the proposed Work Program and Budget. Following review by the
Exploration Advisory Committee, the CONTRACTOR shall make such revisions
as it thinks appropriate and submit the Exploration Work Program and Budget to
the DEPARTMENT for its approval to be given within [REDACTED -
SENSITIVE BUSINESS INFORMATION]. Following such approval, the
CONTRACTOR shall not substantially revise or modify said Work Program and
Budget without the approval of the DEPARTMENT.

The CONTRACTOR shall advance all necessary funds for all materials,
equipment, supplies, personnel administration and operations pursuant to the
Exploration Work Program and Budget and the DEPARTMENT shall not be
responsible to bear or repay any of the aforesaid costs. The CONTRACTOR shall
be responsible for the preparation and performance of the Exploration Work
Program and Budget which shall be implemented in a workmanlike manner and
consistent with good Petroleum Industry practices. All contracts greater than
[REDACTED - AMOUNTS CONSTITUTE SENSITIVE BUSINESS
INFORMATION] related to the performance of the work program must be
approved by the DEPARTMENT or its duly authorized representatives.

The CONTRACTOR shall entrust the management of Exploration operations in
the PUNTLAND to its technically competent General Manager and Deputy
General Manager. The name of such Manager and Deputy General Manager shall,
upon appointment, be forthwith notified to the DEPARTMENT, accompanied by
a curriculum vitae of such General Manager or Deputy General Manager. The
General Manager and, in his absence, the Deputy General Manager shall be
entrusted by the CONTRACTOR with sufficient powers to carry out immediately
all lawful written directions given to them by the DEPARTMENT or its
Representative under the terms of this Agreement. All lawful regulations issued or
hereafter to be issued which are applicable hereunder and not in conflict with this
Agreement shall apply to the CONTRACTOR.

Statement of Expenditure:

The CONTRACTOR shall supply the DEPARTMENT, within [REDACTED -
SENSITIVE BUSINESS INFORMATION] from the end of each Calendar
Quarter, with a Statement of Exploration activity showing costs incurred by the
CONTRACTOR during such Quarter. The CONTRACTOR’S records and
necessary original supporting documents shall be available for inspection by the
DEPARTMENT at any time during regular working hours for [REDACTED -
SENSITIVE BUSINESS INFORMATION] from the date of receiving each
Statement.

Within the [REDACTED - SENSITIVE BUSINESS INFORMATION] from the
date of receiving such Statement, the DEPARTMENT shall advise the
CONTRACTOR in writing setting forth the basis therefor if it considers:

4.5.1 that the record of costs is not correct; or

{2814-001/01129372.DOC.}
5.1

5.2

Legal*2401968.1

-18-

4.5.2 that the costs of goods or services supplied are not in line with
international market prices for goods or services of similar quality
supplied on similar terms prevailing at the time such goods or services
were supplied, provided however, that purchases made and services
performed within PUNTLAND shall be subject to Article 26 of this
Agreement; or

4.5.3 that the condition of the materials furnished by the CONTRACTOR does
not agree with their prices; or

4.54 that the costs incurred are not reasonably required for Petroleum
Operations.

The CONTRACTOR shall confer with the DEPARTMENT in connection with
any problem thus presented, and the parties hereto shall attempt to reach a
settlement which is mutually satisfactory.

If within the time limit of the [REDACTED - SENSITIVE BUSINESS
INFORMATION] period provided for in this Article 4.5 the DEPARTMENT has
not advised the CONTRACTOR of its objection to any Statement, such Statement
shall be considered as preliminarily approved, subject to audit by the
DEPARTMENT according to the Accounting Procedure, Annex (D) of this
Agreement.

ARTICLE 5
RELINQUISHMENTS

Mandatory Relinquishments

5.1.1 At the end of the First Exploration Period, including any extensions
thereof the CONTRACTOR enters into, the CONTRACTOR shall
relinquish a total of [REDACTED - SENSITIVE BUSINESS
INFORMATION] percent of the original Agreement Area, provided that if
the CONTRACTOR does not elect to enter into the Second Exploration
Period or any extension set forth in Article 3 then the CONTRACTOR
shall relinquish [REDACTED - SENSITIVE BUSINESS
INFORMATION] not then converted to a Development Area or (Areas) or
for approval for conversion to a Development Area is not then pending.

5.1.2 At the end of the Second Exploration Period, including any extension
thereof, the CONTRACTOR shall relinquish [REDACTED - SENSITIVE
BUSINESS INFORMATION].

Voluntary Relinquishments

{2814-001/01129372.DOC.}
53

54

5.5

6.1

Legal*2401968.1

-19-

The CONTRACTOR may voluntarily relinquish all or any part of the Agreement
Area subject to having fulfilled all of its obligations at that time required to be
performed under Article 4.1 of this Agreement. Any voluntary relinquishment
shall be credited toward the mandatory relinquishments required under Article 5.1
above. For greater certainty and without limitation, there shall be no expenditure
obligations in respect of any such voluntarily relinquished Agreement Area.

Requirements for Relinquishments

The size and shape of the relinquishments made under this Article shall be
determined by mutual agreement, provided that, unless otherwise agreed, all areas
relinquished shall, at a minimum, be contiguous and reasonably accessible for,
and capable of, further Exploration and Development. Any part of the Agreement
Area shall be considered subject to relinquishment, including any such part
corresponding to a geological feature in which Petroleum may be present or has
been determined to be present after drilling a well, provided that notwithstanding
the foregoing the CONTRACTOR shall not be obliged to relinquish any part of
the Agreement Area corresponding to a Development Area(s) or to the surface
area of any geological feature in which a Commercial Oil Well has been
established, unless the time provided for establishing a Commercial Discovery
has expired pursuant to Article 3 of this Agreement.

Notice of Relinquishment

At least [REDACTED - SENSITIVE BUSINESS INFORMATION] prior to the
date of each relinquishment, the CONTRACTOR shall submit to the
DEPARTMENT a report of its completed Exploration activities on the area
proposed to be relinquished and the coordinates of the connecting points of the
boundary line of such areas.

Withdrawal

The DEPARTMENT does hereby acknowledge and agree that Canmex has
acquired the rights in and to this Agreement as a result of an agreement executed
and delivered by Range Resources and Canmex and dated as of 1 December,
2006. In the event Canmex and Range Resources advise the DEPARTMENT that
Canmex no longer has an interest in this Agreement, then, forthwith after receipt
of such written notice, Canmex shall be released from any and all obligations
hereunder save and except for obligations incurred by reason of its acting as
Operator hereunder and Range Resources shall thereupon be the CONTRACTOR
and the OPERATOR hereunder.

ARTICLE 6
OPERATIONS AND DEVELOPMENT PERIOD

Operating Committee

{2814-001/01129372.DOC.}
Legal*2401968.1

6.1.1

6.1.2

-20-

Within [REDACTED - SENSITIVE BUSINESS INFORMATION] of a
Commercial Discovery, the Exploration Advisory Committee shall be
dissolved and an Operating Committee shall be established.

The Operating Committee shall consist of [REDACTED - SENSITIVE
BUSINESS INFORMATION] representatives, [REDACTED -
SENSITIVE BUSINESS INFORMATION] representatives appointed by
the DEPARTMENT and [REDACTED - SENSITIVE BUSINESS
INFORMATION] representatives appointed by the CONTRACTOR.

The Chairman of the Operating Committee shall be a representative of
[REDACTED - SENSITIVE BUSINESS INFORMATION]. The Vice-Chairman
of the Operating Committee shall be a representative of [REDACTED -
SENSITIVE BUSINESS INFORMATION].

6.1.3

6.1.4

The responsibilities of the Operating Committee are as follows:

6.1.3.1 generally review and supervise the implementation of the
Development and Production Operations under this
Agreement;

6.1.3.2 consider and approve the Work Programs and Budgets

presented to it by the Operator on behalf of the
CONTRACTOR and consider the recommendations of the
Work Program and Budget Subcommittee.

6.1.3.3 receive proposals from the Operating Subcommittees;
6.1.3.4 endorse or suggest changes to the above proposals and

submit same to the DEPARTMENT and the Operator on
behalf of the CONTRACTOR; and

6.1.3.5 assist the DEPARTMENT and the Operator on behalf of
the CONTRACTOR in carrying out their respective duties
and obligations under this Agreement.

The following Operating Subcommittees shall be established
contemporaneously with the formation of the Operating Committee:

6.1.4.1 Work Program and Budget Subcommittee;
6.1.4.2 Technical/ Operations Subcommittee;

6.1.43 Contracting and Procurement Subcommittee; and
6.144 Training Subcommittee.

{2814-001/01129372.DOC.}
-21-

6.1.45 The Operator shall form Project Teams to which the
DEPARTMENT employee(s) may be seconded upon
approval of the Operating Committee. The secondments
shall be processed as contemplated in Article 17.1.4 of this
Agreement.

6.2 Work Program and Budget

[REDACTED - SENSITIVE BUSINESS INFORMATION] after the date that the
Operating Committee comes into existence in accordance with paragraph 6.1.1
above, the Operator, in consultation with the Work Program and Budget
Subcommittee, shall prepare a Work Program and Budget for further Exploration
and Development for the remainder of the Financial Year in which the
Commercial Discovery of Oil is made, and not later than [REDACTED -
SENSITIVE BUSINESS INFORMATION] before the end of the current
Financial Year (or such other date as may be agreed upon by the Operating
Committee), the Operator, in consultation with the Work Program and Budget
Subcommittee, shall prepare an annual Production Schedule, Work Program and
Budget for further Exploration and Development for the succeeding Financial
Year. The Operating Committee shall review and give such directions as it deems
appropriate with respect to the proposed Work Program and Budget or Production
Schedule, Work Program and Budget, as the case may be. The CONTRACTOR
shall consider changes proposed by the Operating Committee and will make such
changes in the proposals as it deems appropriate. Thereafter, the Work Program
and Budget, or Production Schedule, Work Program and Budget, as the case may
be, as endorsed or amended, will be presented to the DEPARTMENT for its final
approval.

6.3. [REDACTED - SENSITIVE BUSINESS INFORMATION] necessary funds for
all materials, equipment, supplies, personnel administration and operations pursuant to
the Work Program and Budget and [REDACTED - SENSITIVE BUSINESS
INFORMATION] the aforesaid costs. The Operator, shall be responsible for the
preparation and performance of the Work Program and Budget which shall be
implemented in a workmanlike manner and in accordance with good Petroleum Industry
practices. With the involvement of the Contracts and Procurement Subcommittee the
Operator shall provide notice to the DEPARTMENT or its authorized representative for
any service contract (not including individual labour contracts) award in excess of
[REDACTED - SENSITIVE BUSINESS INFORMATION], where such award is to be
made on the basis of a sole source or to be made to a bidder other than the lowest bidder.
The DEPARTMENT or its authorized representative shall have [REDACTED -
SENSITIVE BUSINESS INFORMATION] within which to communicate its written
approval of such award, failing such communication, approval shall be deemed.
Furthermore, with the involvement of the Contracts and Procurement Subcommittee as
set forth in Annex “D”, the Operator shall provide notice to the DEPARTMENT or its
authorized representative for any service contract (not including individual labour
contracts) award, even if to the lowest bidder, with a value in excess of [REDACTED -
AMOUNTS CONSTITUTE SENSITIVE BUSINESS INFORMATION]. The

{2814-001/01129372.DOC.}
Legal*2401968.1
-22-

DEPARTMENT or its authorized representative shall have [REDACTED - SENSITIVE
BUSINESS INFORMATION] within which to communicate its written approval of such
award, failing such communication approval shall be deemed. In the event approval is
denied as aforesaid, the Operating Committee shall meet in an attempt to resolve the
issue.

The CONTRACTOR shall entrust the management of Development and
Production operations in the PUNTLAND to its technically competent General
Manager and Deputy General Manager. The name of such Manager and Deputy
General Manager shall, upon appointment, be forthwith notified to the
DEPARTMENT, accompanied by a curriculum vitae of such General Manager
and Deputy General Manager. The General Manager and, in his absence, the
Deputy General Manager shall be entrusted by the CONTRACTOR with
sufficient powers to carry out immediately all lawful written directions given to
them by the DEPARTMENT or its Representative under the terms of this
Agreement.

64 Statement of Expenditure

The CONTRACTOR shall supply the DEPARTMENT, within [REDACTED -
SENSITIVE BUSINESS INFORMATION] from the end of each Calendar
Quarter, with a Statement of Expenditures showing costs incurred and paid by the
CONTRACTOR during such Quarter. The CONTRACTOR’S records and
necessary original supporting documents shall be available for review by the
DEPARTMENT at any time during regular working hours for [REDACTED -
SENSITIVE BUSINESS INFORMATION] from the date of receiving such
Statements. Within the [REDACTED - SENSITIVE BUSINESS
INFORMATION] from the date of receiving such Statement, the
DEPARTMENT shall advise the CONTRACTOR in writing (setting forth the
basis therefore if it considers:

a. that the record of costs is not correct; or

b. that the costs of goods or services supplied are not in line with the
international market prices for goods or services of similar quality
supplied on similar terms prevailing at the time such goods or services
were supplied, provided however, that purchases made and services
performed within PUNTLAND shall be subject to Article 26 of this
Agreement; or

c. that the condition of the materials furnished by the CONTRACTOR does
not agree with their prices; or

d. that the costs incurred are not reasonably required for Petroleum
Operations.

{2814-001/01129372.DOC.}
Legal*2401968.1
6.5

Legal*2401968.1

-23-

The CONTRACTOR shall confer with the DEPARTMENT in connection with
any problem thus presented, and the parties hereto shall attempt to reach a
settlement which is mutually satisfactory.

If within the time limit of the [REDACTED - SENSITIVE BUSINESS
INFORMATION] period provided for in this Article 6.4 the DEPARTMENT has
not advised the CONTRACTOR of its objection to any Statement, such Statement
shall be considered as preliminarily approved, subject to audit by the
DEPARTMENT according to the Accounting Procedure, Annex (D) of this
Agreement.

Facilities

6.5.1 The CONTRACTOR shall have the right to construct and operate facilities
for the processing, transport, storage and shipment of Petroleum in the
PUNTLAND and the DEPARTMENT shall render all assistance to the
CONTRACTOR on matters involving PUNTLAND law.

6.5.2 If, during the Term of this Agreement, the CONTRACTOR and the
DEPARTMENT agree that the CONTRACTOR has no foreseeable need
for part or all of the unused capacity in the Petroleum Operations facilities
such as a pipeline or Crude Oil storage or export terminal facility forming
part of Petroleum Operations, and that in the CONTRACTOR’S opinion
such capacity can be used for operations conducted by the
DEPARTMENT or anyone acting on behalf of the DEPARTMENT,
including persons having rights under any other Production Sharing
Agreements in PUNTLAND, without interfering with the
CONTRACTOR’S and the DEPARTMENT’s Petroleum Operations
under this Agreement, and if the DEPARTMENT determines a need for
such part or all of such unused capacity for such operations in Puntland,
then the DEPARTMENT and the CONTRACTOR shall meet to negotiate
mutually satisfactory terms covering such use (including a proportional
per barrel charge representing unrecovered capital costs of the
CONTRACTOR for such unused capacity), provided always that the
CONTRACTOR shall have the prior right to use the above mentioned
facilities for the Petroleum Operations.

6.5.3 If the CONTRACTOR should determine and advise the DEPARTMENT
that it needs part or all of the unused capacity in Petroleum Operations
facilities such as a pipeline or Crude Oil storage or export terminal facility
in PUNTLAND which are not subject to this Agreement, the
DEPARTMENT shall, to the extent that it has the right to do so, cause
such unused capacity to be made available for the CONTRACTOR’S use
for Petroleum Operations on mutually satisfactory terms, including
reasonable payment by the CONTRACTOR for such use (including a
proportional per barrel charge representing unrecovered capital costs of
such unused capacity).

{2814-001/01129372.DOC.}
7A

Legal*2401968.1

-24-

ARTICLE 7

RECOVERY OF COSTS AND PRODUCTION SHARING

Cost Recovery Crude Oil

Subject to the auditing provisions under this Agreement, the CONTRACTOR (on
its own behalf and on behalf of Range Resources) shall recover all costs, expenses
and expenditures incurred for all Petroleum Operations out of and to the extent of
a maximum of [REDACTED - SENSITIVE BUSINESS INFORMATION]
percent per Quarter of all the Crude Oil produced and saved from the Agreement
Area and not used in Petroleum Operations and after Royalty payments to the
STATE according to Article 3.2 of this Agreement. Such Crude Oil is hereinafter

referred to as "Cost Oil".

All such costs, expenses and expenditures shall be recovered from Cost Oil in the

following manner:

7.1.1 Operating Expenses incurred and paid after
Production shall be recoverable in the Tax
expenses are incurred and paid.

the date of Initial Commercial
Year in which such costs and

7.1.2 Exploration Expenditures including, but not limited to, those accumulated
prior to the commencement of Initial Commercial Production shall be
recoverable at the rate of [REDACTED - SENSITIVE BUSINESS
INFORMATION] per four Quarter period starting either in the four
Quarter period in which such expenditures are incurred and paid or the
four Quarter period in which Initial Commercial Production commences,

whichever is the later, and the remaining
BUSINESS INFORMATION] shall be fu

[REDACTED - SENSITIVE
y eligible for recovery in the

first Quarter of the following four Quarter period.

7.1.3 Development Expenditures, including,
accumulated prior to the commencement of
shall be recoverable at the rate of

ut not limited to, those
Initial Commercial Production
REDACTED - SENSITIVE

BUSINESS INFORMATION] per four Quarter period starting either in
the four Quarter period in which such expenditures are incurred and paid
or the four Quarter period in which Initial Commercial Production
commences, whichever is the later, and the remaining [REDACTED -

SENSITIVE BUSINESS INFORMATIO

] shall be fully eligible for

recovery in the first Quarter of the following four Quarter period.

7.1.4 The recovery of costs and expenses, basi
SENSITIVE BUSINESS INFORMATION

ed upon the [REDACTED -
rate referred to in 7.1.2 and

7.1.3 above, shall be allocated proportionately over four consecutive
Quarters (one fourth to each Quarter). Any recoverable costs and expenses
not recovered in one Quarter as thus allocated shall be carried forward for

recovery in the next Quarter.

{2814-001/01129372.DOC.}
72

Legal*2401968.1

TAS

-25-

If all costs, expenses and expenditures that are recoverable in any Quarter,
including, but not limited to, Operating Expenses and such costs, expenses
and expenditures carried forward from previous Quarters pursuant to this
paragraph (7.1.5), exceed the value of the maximum amount of Cost Oil
("Maximum Cost Oil") that can be taken by the CONTRACTOR in such
Quarter, as provided in Article 7.1. above then the unrecovered excess
amount shall be carried forward for recovery in the next succeeding
Quarter or Quarters until fully recovered, but in no case shall they be
recovered after the termination of this Agreement. However, if such
recoverable costs, expenses and expenditures are less than the value of the
Maximum Cost Oil, then the value of the Crude Oil taken as Cost Oil by
the CONTRACTOR shall be equal to such recoverable costs, expenses
and expenditures. The difference between the Maximum Cost Oil and the
Cost Oil actually taken by the CONTRACTOR during such Quarter shall
be included in the Production Sharing Oil and taken and disposed of
separately by the DEPARTMENT and the CONTRACTOR pursuant to
Article 7.3 below.

Non-Recoverable Costs and Expenses:

In addition to any non-recoverable costs and expenses provided for in this
Agreement or in Annex "D" of this Agreement, the below-mentioned costs and
expenses are not recoverable from Cost Oil or otherwise under this Agreement:

721

722

7.2.3

724

725

726

727

728

Costs and expenses not related directly or indirectly to Petroleum
Operations in the Agreement Area.

That portion of the costs and expenses in excess of the limitations set forth
in the Accounting Procedure in Annex "D" or other provisions of this
Agreement.

Expenses incurred, paid, and carried forward, prior to the Effective Date
of this Agreement, except for Exploration Expenditures incurred after
signature of this Agreement if approved by the DEPARTMENT.

All taxes in PUNTLAND or in other countries except as specifically
provided for in this Agreement.

Losses which are recovered through insurance, any contract of indemnity
or otherwise from a third party.

Bonuses paid to the STATE or to the DEPARTMENT.
Interest, fees and commissions on loans and guarantees.

Expenses or payments for education and training pursuant to Article 9.2,
except for costs and expenses for training of PUNTLAND employees of

{2814-001/01129372.DOC.}
73

7A

Legal*2401968.1

729

-26-

the CONTRACTOR provided such costs and expenses are included in an
approved Work Program and Budget.

Expenses incurred and paid for the marketing of Agreement Area Crude
Oil outside PUNTLAND and the cost of transporting, storing, handling
and exporting of Petroleum beyond the point of export in PUNTLAND.

7.2.10 Foreign exchange losses.

Production Sharing Oil

The Crude Oil remaining after deducting Royalty and Cost Oil from the total
Crude Oil produced and saved from the Agreement Area, and not used in
Petroleum Operations, shall be taken and disposed of separately by the
DEPARTMENT and the CONTRACTOR (for and on its own behalf and on
behalf of Range Resources) as follows:

[REDACTED - SENSITIVE BUSINESS INFORMATION]
to DEPARTMENT , and

[REDACTED - SENSITIVE BUSINESS INFORMATION]
to CONTRACTOR
(for and on its own behalf of Range Resources)

Valuation of Crude Oil

TAL

It is the intent of the Parties that the value of the Cost Oil (and the
CONTRACTOR’S (for and on its own behalf and on behalf of Range
Resources) Production Sharing Oil for the purpose of PUNTLAND
Income Taxes as provided in Article 9.1.2 below) shall reflect the
prevailing market price for Crude Oil. For the purpose of evaluating the
prevailing market value of the quantity of Cost Oil to which the
CONTRACTOR (for and on its own behalf and on behalf of Range
Resources) is entitled hereunder during each Calendar Quarter, the
weighted average price realized in freely convertible currency, from
F.O.B. point of export sales to non-Affiliated Companies during any such
Quarter at arms length by either the DEPARTMENT or the
CONTRACTOR under all such Crude Oil sales of the Agreement Area
Crude Oil then in effect, but excluding any DEPARTMENT to
DEPARTMENT sales that do not reflect international oil market prices
and any Crude Oil Sales contracts involving barter, whichever is higher,
shall be used. Prices shall be appropriately adjusted to credit terms
providing for payment within [REDACTED - SENSITIVE BUSINESS
INFORMATION] from the date of bill of lading. Currencies other than
US Dollars shall be converted into US Dollars at the rate for buying US
Dollars with such currencies as quoted by Citibank, New York at 10:30
a.m. New York time, on the bill of lading date for any such sales, and if

{2814-001/01129372.DOC.}
15

76

Legal*2401968.1

-27-

this is not a banking Day in New York, on the next succeeding banking
Day in New York.

It is understood that in the case of C.I.F. or other sales on delivered bases,
appropriate deductions shall be made for applicable freight and insurance charges
to calculate the F.O.B. point of export price.

742 If, during any Calendar Quarter there are no such sales by the
DEPARTMENT or the CONTRACTOR then in effect, the
DEPARTMENT and the CONTRACTOR shall meet as soon as
racticable, but no later than [REDACTED - SENSITIVE BUSINESS
INFORMATION] after the end of such Quarter, and mutually agree upon
the price of Crude Oil to be used in determining the value mentioned in
aragraph 7.4.1 above, taking into account prevailing market prices during
the calendar Quarter for comparable sales of crude oil of similar quality
and quantities in the same geographic markets. Pending such mutual
agreement the provisional price used shall be the last price determined
ursuant to paragraph 7.4.1 or under this paragraph 7.4.2 and appropriate
adjustment will be made thereto after determination of a mutually agreed
rice by the DEPARTMENT and the CONTRACTOR.

Tanker Lifting

At a reasonable time prior to the commencement of Initial Commercial
Production, the CONTRACTOR shall submit for consideration of the
DEPARTMENT a procedure for scheduling tanker liftings from the agreed upon
point(s) of export and shall negotiate with the DEPARTMENT acceptable
provisions relating to underlifting and overlifting of production. Such provisions
shall include periodic and at least Quarterly settlement of overlifts and underlifts
in cash or in kind at the option of the DEPARTMENT.

Optional Purchase of Crude Oil

The CONTRACTOR shall grant the STATE the option, to be exercised upon at
least [REDACTED - SENSITIVE BUSINESS INFORMATION] notice to the
CONTRACTOR to purchase from the CONTRACTOR up to [REDACTED -
SENSITIVE BUSINESS INFORMATION] of the CONTRACTOR’S
Production Sharing Oil (being for and on its own behalf and on behalf of Range
Resources).

The price for the Production Sharing Oil purchased by the STATE shall be the
prevailing market price received by the CONTRACTOR for its sales to non-
Affiliated Companies as calculated in Article 7.4.1 above during the applicable
Quarter. If there have been no such sales then the price reached under Article
74.2 for the applicable Quarter shall apply.

{2814-001/01129372.DOC.}
Vd

Legal*2401968.1

-28-

All purchases by the STATE pursuant to this option shall be on credit terms
providing for payment within [REDACTED - SENSITIVE BUSINESS
INFORMATION] from the bill of lading date for sales by tanker shipments, and
from invoice date for other sales, and shall be secured by an irrevocable letter of
credit acceptable to the CONTRACTOR.

Production Forecast

The CONTRACTOR shall prepare and furnish to the DEPARTMENT a yearly
production forecast report setting out the total quantity(ies) of the Petroleum that
the CONTRACTOR estimates can be produced, saved and transported according
to this Agreement during the Year and Quarterly in accordance with good
Petroleum Industry practices.

The CONTRACTOR shall use its best efforts to produce the forecast quantity of
each Quarter, as updated from time to time.

The CONTRACTOR shall, in accordance with good Petroleum Industry
practices, store the Crude Oil in storage tanks constructed and maintained by the
CONTRACTOR in the Agreement Area or each Development Area, as
applicable, and/or a coastal point of export as may be mutually agreed, acting
reasonably

Measuring and volumetric determination of Crude Oil shall take place for the
purpose of this Agreement at the point of custody transfer such as:

(i) The tie-in point where the Crude Oil is delivered to any third party for
transportation, storage or sale; or

(ii) The point where the DEPARTMENT takes possession of its share of Crude
Oil; or

(iii) The Export flange of the storage tanks located at the agreed upon points of
export.

The DEPARTMENT shall take title to its Royalty and share of Production
Sharing Oil (in accordance with Article 3.2 and 7.3), and the CONTRACTOR
(for and on its own behalf and on behalf of Range Resources) shall take title to
Cost Oil and its share of Production Sharing Oil (in accordance with Articles 7.1
and 7.3 respectively) as provided for in this Agreement at a metering point at the
storage tanks or at a point mutually agreed upon by the CONTRACTOR and the
DEPARTMENT.

{2814-001/01129372.DOC.}
-29 -

7.8 Subject at all times to the provisions of section 29.6, the CONTRACTOR shall
have the right to incur and pay costs and expenses for any item of an approved Work
Program for an amount in excess of the Budget for such item and such costs and expenses
shall be cost recoverable under this Agreement to the extent that they do not exceed
[REDACTED - SENSITIVE BUSINESS INFORMATION] percent of the Budget for
such item, limited however in the aggregate for all Budget items to [REDACTED -
SENSITIVE BUSINESS INFORMATION] of the total approved Budget. The
CONTRACTOR shall, with the approval of the DEPARTMENT , have the right to revise
any approved Work Program and Budget.

ARTICLE 8
TITLE TO ASSETS

8.1 The DEPARTMENT shall become the owner of all assets acquired and owned by
the CONTRACTOR (for and on its own behalf and on behalf of Range Resources) in
connection with the Petroleum Operations carried out by the CONTRACTOR in
accordance with the following:

8.1.1 Land shall become the property of the DEPARTMENT as soon as it is
purchased or obtained, subject to full and free use by the CONTRACTOR
(for and on its own behalf and on behalf of Range Resources) during the
term of this Agreement.

8.1.2 Title to fixed and movable assets shall be transferred automatically and
gradually from the CONTRACTOR (for and on its own behalf and on
behalf of Range Resources) to the DEPARTMENT as they are recovered
in accordance with the provisions of Article 7 of this Agreement, however,
the full title to fixed and movable assets shall be transferred automatically
from the CONTRACTOR (for and on its own behalf and on behalf of
Range Resources) to the DEPARTMENT when its total cost has been
recovered by the CONTRACTOR (for and on its own behalf and on behalf
of Range Resources) in accordance with the provisions of Article 7 or at
the time of termination of this Agreement with respect to all assets
chargeable to the Petroleum Operations whether recovered or not,
whichever occurs first.

The book value of such assets in each Calendar Quarter shall be communicated by
the CONTRACTOR to the DEPARTMENT within [REDACTED - SENSITIVE
BUSINESS INFORMATION] after the end of each Calendar Quarter.

8.2 During the term of this Agreement, the CONTRACTOR is entitled to the full and
free use of all fixed and movable assets referred to above in connection with the
Petroleum Operations hereunder or under any other Petroleum Operation entered into by

{2814-001/01129372.DOC.}
Legal*2401968.1
-30-

the Parties. The CONTRACTOR shall not dispose of the same except with the written
approval of the DEPARTMENT and subject to Articles 12.5, 12.6, and 12.7 below.

8.3. The CONTRACTOR may freely import into the PUNTLAND and use therein and
freely export at the end of such use, machinery and equipment which the
CONTRACTOR either rents or leases in accordance with good Petroleum Industry
practices including, but not limited to, the leasing of computer hardware and software.

ARTICLE 9
TAXES AND BONUSES

9.1.1 (a) The CONTRACTOR (for and on its own behalf and on behalf of
Range Resources) shall pay a fixed percentage tax ("fixed tax")
equivalent to to [REDACTED - SENSITIVE BUSINESS
INFORMATION] of all of its actual Exploration Expenditures
incurred and paid in conducting its Exploration Operations. This
fixed tax shall be paid within [REDACTED - SENSITIVE
BUSINESS INFORMATION] after the Tax Year in which the
relevant Exploration Expenditures are incurred and paid. Such
payments shall be made to the PUNTLAND tax authorities and
shall be accompanied by statements authenticated by the
DEPARTMENT setting out the relevant Exploration Expenditures
in reasonable detail. Within [REDACTED - SENSITIVE
BUSINESS INFORMATION] after the end of each Tax Year for
which this fixed tax is paid, the DEPARTMENT shall furnish to
the CONTRACTOR official receipts evidencing the payment of
such tax.

Expatriate employees of the CONTRACTOR, its contractors an
its subcontractors working in Exploration Operations shall be
exempt from all personal income taxes and similar taxes in
PUNTLAND during Exploration Operations on all income or
reimbursements paid by the CONTRACTOR, its contractors ani
subcontractors on all income from any sources outside or inside of
PUNTLAND.

(b) Expatriate Employees of the CONTRACTOR, its contractors an
subcontractors working in Development and __ production
Operations, beginning as of the date of the first conversion to
Development Area and thereafter, shall be subject to all personal
income taxes and similar taxes in PUNTLAND on all income pai
by the CONTRACTOR, its contractors and its subcontractors on
all income from any sources outside or inside of PUNTLAND
according to the income tax Law in force in PUNTLAND.

9.1.2 Income Tax

{2814-001/01129372.DOC.}
Legal*2401968.1
Legal*2401968.1

-31-

Any and all taxes to which Canmex and/or Range Resources are subject under the
laws of PUNTLAND that are measured by income, profit or turnover are
hereinafter referred to as "PUNTLAND Income Taxes". For the purpose of
PUNTLAND Income Taxes, the total taxable income of Canmex and/or Range
Resources with respect to any Tax Year shall be an amount calculated as follows:

(i) The total value (determined as provided in Article 7.4 above) of all Crude
Oil received by Canmex and/or Range Resources in such Tax Year pursuant
to Article 7 less the costs and expenses of Canmex and/or Range Resources
including those which are allowed to be recovered in the Tax Year under
Article 7; plus

(ii) An amount equal to the PUNTLAND Income Taxes of Canmex and Range
Resources. If the total value of such Crude Oil received in any Tax Year by
the of Canmex and Range Resources as set out in (i), above is equal to zero,
then the Canmex and Range Resources shall not be required to pay any
PUNTLAND Income Taxes for such Tax Year.

9.1.3. The DEPARTMENT shall assume, pay and discharge on behalf of
Canmex and Range Resources, the PUNTLAND Income Taxes of
Canmex and Range Resources out of the DEPARTMENT ’s share of
Crude Oil under this Agreement.

9.1.4 Within [REDACTED - SENSITIVE BUSINESS INFORMATION] after
the end of each Tax Year, the DEPARTMENT shall furnish to Canmex
and Range Resources official receipts evidencing the payment of the
PUNTLAND Income Taxes of Canmex and Range Resources for such
Tax Year. Such receipts shall be issued by the proper tax authorities and
shall state the amount and other particulars customary for such receipts.

9.1.5 Canmex, Range Resources, their Affiliated Companies’ their contractors
and their subcontractors are exempt from all of the taxes and related taxes
of any nature whatsoever during Petroleum Operations with the exception
of the fixed tax as stated in Article 9.1.1(a).

9.1.6 Tax Statements

Canmex and Range Resources shall provide the statements concerning the
calculation of the fixed tax stated in Article 9.1.1 above within thirty (30) Days
after each Quarter commencing after the Effective Date of this Agreement, and
shall provide statements concerning PUNTLAND Income Taxes according to
Article 9.1.2 above within thirty (30) Working Days after each Tax Year
commencing after Initial Commercial Production and shall provide statements
concerning the personal income tax as stated in Article 9.1.1.(b) above, within
fifteen (15) Working Days following the end of the Month in which taxes are
due.

{2814-001/01129372.DOC.}
9.2

Legal*2401968.1

-32-

Bonuses
9.2.1 Training Bonus

The CONTRACTOR (on its own behalf and on behalf of Range Resources) shall
pay to the DEPARTMENT, within [REDACTED - SENSITIVE BUSINESS
INFORMATION] after the Effective Date and each anniversary thereof during the
term of this Agreement, and any extension thereto, a lump sum of [REDACTED -
SENSITIVE BUSINESS INFORMATION] United States Dollars [REDACTED -
SENSITIVE BUSINESS INFORMATION] for the purpose of training
PUNTLAND employees of the DEPARTMENT and its Dependent Units.

9.2.2 Institutional Bonus

The CONTRACTOR (on its own behalf and on behalf of Range Resources) shall
pay to the DEPARTMENT , within [REDACTED - SENSITIVE BUSINESS
INFORMATION] after the Effective Date and each anniversary thereof during the
term of this Agreement, and any extension thereto, a lump sum of [REDACTED -
SENSITIVE BUSINESS INFORMATION] United States Dollars [REDACTED -
SENSITIVE BUSINESS INFORMATION] as an institutional bonus.

9.2.3 Social Development Bonus

The CONTRACTOR (on its own behalf and on behalf of Range Resources) shall
pay to the DEPARTMENT , within [REDACTED - SENSITIVE BUSINESS
INFORMATION] after the Effective Date and each anniversary thereof during the
term of this Agreement, and any extension thereto, a lump sum of [REDACTED -
SENSITIVE BUSINESS INFORMATION] United States Dollars [REDACTED -
SENSITIVE BUSINESS INFORMATION] as a Social Development Bonus.

9.2.4 Production Bonus

The CONTRACTOR (on its own behalf and on behalf of Range Resources) shall
pay to the DEPARTMENT the following production bonuses. The rates of
production specified below shall not include production from any sole risk
projects of the DEPARTMENT except if the CONTRACTOR (on its own behalf
and on behalf of Range Resources) exercises its option to share in such sole risk
production, and only from the initial date of sharing. Each production bonus shall
be paid only once, and only at such time as a specified production level is
achieved.

(i) [REDACTED - SENSITIVE BUSINESS INFORMATION] United States
Dollars [REDACTED - SENSITIVE BUSINESS INFORMATION] within
[REDACTED - SENSITIVE BUSINESS INFORMATION] after the first
date when the total average daily production of Crude Oil produced and

{2814-001/01129372.DOC.}
(ii)

(iii)

(iv)

(v)

-33-

saved from the Agreement Area, and not used in Petroleum Operations, has
een sustained at the rate of [REDACTED - SENSITIVE BUSINESS
INFORMATION] Barrels per Day for a period of thirty (30) consecutive
Days.

REDACTED - SENSITIVE BUSINESS INFORMATION] United States
Dollars [REDACTED - SENSITIVE BUSINESS INFORMATION] within
REDACTED - SENSITIVE BUSINESS INFORMATION] after the first
date when the total average daily production of Crude Oil produced and
saved from the Agreement Area, and not used in Petroleum Operations, has
een sustained at the rate of [REDACTED - SENSITIVE BUSINESS
INFORMATION] Barrels per Day for a period of thirty (30) consecutive
Days.

REDACTED - SENSITIVE BUSINESS INFORMATION] United States
Dollars [REDACTED - SENSITIVE BUSINESS INFORMATION] within
REDACTED - SENSITIVE BUSINESS INFORMATION] after the first
date when the total average daily production of Crude Oil produced and
saved from the Agreement Area, and not used in Petroleum Operations, has
een sustained at the rate of [REDACTED - SENSITIVE BUSINESS
INFORMATION] Barrels per Day for a period of thirty (30) consecutive
Days.

REDACTED - SENSITIVE BUSINESS INFORMATION] United States
Dollars [REDACTED - SENSITIVE BUSINESS INFORMATION] within
REDACTED - SENSITIVE BUSINESS INFORMATION] after the first
date when the total average daily production of Crude Oil produced and
saved from the Agreement Area, and not used in Petroleum Operations, has
een sustained at the rate of [REDACTED - SENSITIVE BUSINESS
INFORMATION] Barrels per Day for a period of thirty (30) consecutive
Days.

REDACTED - SENSITIVE BUSINESS INFORMATION] United States
Dollars [REDACTED - SENSITIVE BUSINESS INFORMATION] within
REDACTED - SENSITIVE BUSINESS INFORMATION] after the first
date when the total average daily production of Crude Oil produced and
saved from the Agreement Area, and not used in Petroleum Operations, has
een sustained at the rate of [REDACTED - SENSITIVE BUSINESS
INFORMATION] Barrels per Day for a period of thirty (30) consecutive
Days.

93 All taxes, bonuses and contributions referred to above are not recoverable from
the Cost Oil under Article 7 of this Agreement.

Legal*2401968.1

ARTICLE 10
OFFICE AND SERVICE OF NOTICE

{2814-001/01129372.DOC.}
-34-

During the period of this Agreement, the CONTRACTOR shall maintain an office in
PUNTLAND starting within [REDACTED - SENSITIVE BUSINESS INFORMATION]
after the Effective Date of this Agreement, at which notices shall be validly served.

All matters and notices shall be deemed to be validly served on Canmex and Range
Resources which are delivered to the office of the CONTRACTORS’ General Manager
against receipt or which are sent to him by registered mail, fax, or telex.

All matters and notices shall be deemed to be validly served on the DEPARTMENT
which are delivered to the MINISTER'S office in Basasso during regular office hours or
which are sent to it by registered mail, fax, or telex.

Any changes in the address of the CONTRACTOR’S office or in the individual
empowered as General Manager shall be notified to the DEPARTMENT at least
[REDACTED - SENSITIVE BUSINESS INFORMATION] prior to the changing date.

ARTICLE 11
CONSERVATION, PREVENTION OF LOSS AND ENVIRONMENTAL SAFETY

11.1. The CONTRACTOR shall take all proper measures, according to generally
accepted methods in the Petroleum Industry to prevent loss or waste of Petroleum above
or under the ground in any form during drilling, producing, gathering, transporting,
distributing and storage operations.

The Test crude Oil produced from any well(s) in the Agreement Area is the
property and the responsibility of the DEPARTMENT who will dispose of it
freely and separately.

The DEPARTMENT has the right to prevent any operation on any well that it
might reasonably expect would result in loss or damage of the well or the Oil or
Gas field.

11.2 Upon completion of the drilling of a productive well, the CONTRACTOR shall
inform the DEPARTMENT or its Representative of the time when the well will be tested
and the production rate ascertained.

11.3 Except in instances where multiple producing reservoirs (not in pressure
communication with each other) in the same well can only produce economically through
a single tubing string, Petroleum shall not be produced from multiple Oil bearing zones
through one string of tubing at the same time, except with the prior approval of the
DEPARTMENT or its representative, such approval not to be unreasonably withheld.

114 The CONTRACTOR shall record data regarding the quantities of Petroleum and
water produced Monthly from each Development Area. Such data shall be sent to the
DEPARTMENT or its representative on the special forms provided for that purpose. A
report to that effect must be submitted daily. Daily or weekly statistics regarding the

{2814-001/01129372.DOC.}
Legal*2401968.1
-35-

production from the Development Area shall be available at all reasonable times for
examination by authorized representatives of the DEPARTMENT.

11.5 Daily drilling records and the graphic well logs must show the quantity and type
of cement and the amount of any other materials used in the well for the purpose of
protecting Petroleum, Gas bearing or fresh water strata.

Any fundamental mechanical operation on a well after its completion, must be
approved by Representatives of the DEPARTMENT.

11.6 In the course of performing the Petroleum Operations, the CONTRACTOR, its
contractors and its subcontractors shall be subject to the laws, decrees, other rules and
regulations with respect to environmental protection and safety of the country and
conduct its operations in accordance with accepted Petroleum Industry practices.

ARTICLE 12
CUSTOMS EXEMPTIONS AND EXCHANGE CONTROL

12.1 The DEPARTMENT, Canmex, Range Resources, their contractors and their
subcontractors shall be permitted to import from abroad, and shall be exempt from all
Customs Duties and related taxes with respect to the importation of machinery,
equipment, vehicles, materials, supplies, consumables, and mobile properties, to be used
solely in the carrying out of Petroleum Operations, under this Agreement. Foodstuffs and
alcoholic beverages may also be imported.

12.2 The exemption stated in paragraph 12.1 of this Article does not apply to any
imports of materials if these or comparable materials are manufactured in PUNTLAND
and may be purchased locally at a rate which does not exceed [REDACTED -
SENSITIVE BUSINESS INFORMATION] percent of the cost of the imported goods
prior to the addition of the Customs Duties, but after adding the cost of transport and
insurance.

12.3. Canmex, Range Resources, their contractors and their subcontractors shall have
the right to export free of Customs Duties and related taxes any material, equipment and
goods which are imported to PUNTLAND for the purpose of the Petroleum Operations
under this Agreement irrespective of whether they were exempt or not from Customs
Duties and related taxes according to this Agreement, provided that Canmex and/or
Range Resources, as the case may be, notifies the DEPARTMENT of such exportation.

12.4 There shall be no license required, and Canmex, Range Resources and the
DEPARTMENT and their respective customers shall be exempt from any duty, tax, fee
or any other financial impost in respect of the export of Crude Oil under this Agreement.
Subject to any obligation under this Agreement to sell Petroleum to the STATE, the
CONTRACTOR (on its own behalf and on behalf of Range Resources) shall have the
right to freely (except for those fees and charges which are normally paid to the

{2814-001/01129372.DOC.}
Legal*2401968.1
- 36-

DEPARTMENT Agencies for actual services rendered by the DEPARTMENT Agencies)
export and sell the Cost Oil and its share of Production Sharing Oil.

12.5 The CONTRACTOR (on its own behalf and on behalf of Range Resources), its
contractors and their subcontractors shall have the right after receiving approval from the
DEPARTMENT to sell any materials or equipment or goods which were damaged or
used, and thereby became non-serviceable, and which the CONTRACTOR, its
contractors or its subcontractors respectively classify as scrap or junk, in the
PUNTLAND without paying Customs Duties and related taxes.

12.6 New materials, equipment and goods, or used but serviceable materials,
equipment and goods, that are surplus to the Petroleum Operations under this Agreement
may be sold outside the PUNTLAND after the DEPARTMENT's approval following
exportation or may be sold within the PUNTLAND provided that for any sale in the
PUNTLAND the purchaser shall pay the applicable Customs Duties, taxes or imposts, if
any, except if sold or transferred free of charge to the DEPARTMENT or one of its
Dependent Units or, with the the DEPARTMENT's approval to other companies enjoying
substantially the same Customs Duties exemption as the CONTRACTOR.

12.7 In the event of such sale under Article 12.5 or 12.6 above, the proceeds from such
sales shall be divided in the following manner:

The CONTRACTOR (on its own behalf and on behalf of Range Resources) shall
be entitled to reimbursement of its unrecovered costs, if any, in such material or
equipment, and the excess, if any, shall be paid to the DEPARTMENT. The
unrecovered costs shall be reduced by the amount of such reimbursement paid to
the CONTRACTOR (on its own behalf and on behalf of Range Resources).

12.8 For the purpose of implementing this Article, the Customs Duties include all
duties, excise, fees and any other imposts and taxes (except those fees and charges which
are normally paid to the DEPARTMENT Agencies for actual services rendered by the
DEPARTMENT Agencies) levied for importing (or exporting, if applicable) the said
materials, equipment and goods.

12.9 Canmex and Range Resources, its contractors and its subcontractors are exempt
from the need to obtain import and export permits for equipment, machinery, and any
other goods required for their activities, and they will be exempt from paying concession
royalties to PUNTLAND corporations or companies.

12.9.1 Every foreign employee of the CONTRACTOR or its Affiliated
Companies or its contractors and its subcontractors are permitted to import
from abroad, exempt from Customs Duties, a reasonable quantity of
household goods, personal belongings, and a car to be used only for
personal and family use. Whatever an employee imports may not be sold
in the PUNTLAND except and after Customs Duties and related taxes are
properly paid, unless sold to another foreign employee of the
CONTRACTOR.

{2814-001/01129372.DOC.}
Legal*2401968.1
-37-

12.9.2 In order to implement the above paragraph 12.9.1 of this Article, the

understanding of the customs fees stated in Articles 12.4 and 12.8 of this
Agreement must be applied as well.

12.10 The CONTRACTOR, and its contractors and its subcontractors shall be exempt
from foreign exchange controls in the PUNTLAND, with respect to their activities under

this Agreement.

Legal*2401968.1

12.10.1

12.10.2

12.10.3

The CONTRACTOR (on its own behalf and on behalf of Range
Resources) and its non PUNTLAND subcontractors shall supply
all funds necessary for its Petroleum Operations in PUNTLAND
under this Agreement in freely convertible currency from abroad.
The CONTRACTOR (on its own behalf and on behalf of Range
Resources) and its non-PUNTLAND contractors and __ its
subcontractors shall have the right to buy PUNTLAND currency
whenever required, and the conversion shall be made at Puntland
anks according to the official PUNTLAND rate of exchange at
the best rate officially prevailing in the PUNTLAND, which rate
shall be at least as favorable as the rate available to any other
international petroleum company conducting similar activity in
PUNTLAND. The CONTRACTOR (on its own behalf and on
ehalf of Range Resources) and its non-PUNTLAND contractors
and its subcontractors shall have the right to make payments
directly abroad in foreign currencies for goods and services
obtained abroad for its operations in PUNTLAND under this
Agreement and to charge such payments in accordance with the
rovisions of this Agreement without having first to transfer to
PUNTLAND the funds for such payments. The CONTRACTOR
shall have the right to maintain abroad one (1) or more convertible
currency accounts in international credit institutions of its
selection. The CONTRACTOR (on its own behalf and on behalf of
Range Resources) shall have the right to pay abroad principal and
interest on borrowings to finance any of its Petroleum Operations
without having first to transfer to PUNTLAND the funds for such
payments.

The CONTRACTOR shall have the right to hold United States
Dollars and other freely convertible currency in a bank account in
the PUNTLAND.

Subject to Article 12.1.1 below and Article 9.1.1(b) of this
Agreement, the CONTRACTOR shall have the right to pay its
expatriate employees working in PUNTLAND in foreign
currencies outside of PUNTLAND. Such employees shall only be
required to bring into PUNTLAND such foreign exchange as
required to meet their personal living and other expenses in
PUNTLAND.

{2814-001/01129372.DOC.}
12.10.4

12.10.5

- 38 -

The CONTRACTOR (on its ow!
Resources) shall have the right
freely use all funds received

limitation, any sales proceeds fro

n behalf and on behalf of Range
to receive and retain abroad and
y it abroad, including, without
m an authorized assignment of its

interests in this Agreement, the proceeds from the sales of its share

of Crude Oil exported,
CONTRACTOR (on its own

and proceeds

received by the
half and on behalf of Range

Resources) from any sale of equipment, materials and goods

permitted as described in Article

12.7.

The DEPARTMENT or DEPARTMENT, or their designated

purchasers in PUNTLAND, shal

pay the CONTRACTOR (on its

own behalf and on behalf of Range Resources) abroad in U.S.

Dollars for any Crude Oil pure!

ased from the CONTRACTOR,

(on its own behalf and on beha!

ff of Range Resources) including

Crude Oil that is requisitioned by the DEPARTMENT pursuant to
Article 19 below. The term "abroad", as used in this Agreement,
means outside PUNTLAND.

12.11 The CONTRACTOR, its contractors and its subcontractors shall pay
PUNTLAND contractors and suppliers of materials manufactured in PUNTLAND, as
well as importers of equipment, machines, and consumable goods, in PUNTLAND
currency, which may be obtained according to provision of Article 12.10.1 of this
Agreement except in a case where the payment should be paid by foreign currency for the
need of services and procurement.

12.12 The CONTRACTOR, (on its own behalf and on behalf of Range Resources) its
foreign contractors and its subcontractors, as well as their resident foreign staff, shall
have access to any duty free shops in PUNTLAND.

ARTICLE 13
ACCOUNTING BOOKS; ACCOUNTING AND PAYMENTS

13.1. The CONTRACTOR shall maintain at its business offices in PUNTLAND books
of account, in accordance with the Accounting Procedure in Annex "D" of this
Agreement and according to the accepted accounting practices generally used in the
Petroleum Industry. The CONTRACTOR must keep such other books and records as
may be necessary to show the work performance under this Agreement, including the
amounts and value of all Petroleum produced and saved. The CONTRACTOR shall keep
its books of account and accounting records in United States Dollars, which shall be the
controlling currency of this Agreement for cost recovery, taxes and other purposes, and in
PUNTLAND currency for information. The CONTRACTOR shall furnish to the
DEPARTMENT or its Representative Monthly returns showing the amount of Petroleum
produced and saved. Such returns shall be prepared in the form required by the
DEPARTMENT or its Representative and shall be signed by the General Manager or by
the Deputy General Manager or a duly designed deputy, and delivered to the

{2814-001/01129372.DOC.}

Legal*2401968.1
-39-

DEPARTMENT or its Representative within [REDACTED - SENSITIVE BUSINESS
INFORMATION] after the end of the Month that covers the return.

13.2. The aforesaid books of account and other books and records referred to above,
shall be available at all reasonable times for inspection by duly authorized representatives
of the DEPARTMENT, upon reasonable notice and at the sole cost, expense and risk of
the DEPARTMENT.

Article 14
RECORDS, REPORTS AND INSPECTION

14.1 The CONTRACTOR shall accurately prepare and keep at all times, while this
Agreement is in force, the current records of operations in the Agreement Area,
according to this Agreement.

14.2. The CONTRACTOR shall furnish the DEPARTMENT or its Representative, in
conformity with applicable regulations or as the DEPARTMENT or its Representative
may reasonably require, information and data concerning their operations under this
Agreement. The CONTRACTOR will perform the functions indicated in this Article in
accordance with its role as specified in this Agreement.

14.3. The CONTRACTOR shall save and keep for a reasonable period of time a
representative portion of each sample of cores and cuttings taken from drilling wells, to
be disposed of, or forwarded to the DEPARTMENT or its Representative in the manner
directed by the DEPARTMENT. All such samples retained by the CONTRACTOR for
the Petroleum Operations shall be considered available for inspection at any reasonable
time by the DEPARTMENT or its Representatives.

14.4 Unless otherwise agreed to by the DEPARTMENT, in case of exporting any rock
samples outside PUNTLAND, samples equivalent in size and quality shall, before such
exportation, be delivered to the DEPARTMENT.

14.5 Original records are the property of the DEPARTMENT. They can only be
exported with the permission of the DEPARTMENT; provided, however, that magnetic
tapes and other data which must be processed or analyzed outside PUNTLAND may be
exported if a copy or comparable record, if available, is maintained in PUNTLAND and
provided that such exports shall be repatriated to PUNTLAND promptly after processing
or analysis.

14.6 On termination of this Agreement (only), for the purpose of obtaining new offers,
the DEPARTMENT may show any other party uninterpreted basic geophysical and
geological data (such data to be not less than [REDACTED - SENSITIVE BUSINESS
INFORMATION] old unless the CONTRACTOR agrees to a shorter period, which
agreement shall not be unreasonably withheld) with respect to the Agreement Area.

14.7. All available technical data concerning the Agreement Area including the

geological, geophysical and drilling data and any rock or hydrocarbon rock samples shall

{2814-001/01129372.DOC.}
Legal*2401968.1
-40 -

be made available at no cost to the DEPARTMENT (except for reasonable costs for
reproduction, copying or shipping) within thirty (30) Days from the Effective Date.

ARTICLE 15
RESPONSIBILITIES FOR DAMAGES

The CONTRACTOR shall entirely and solely be responsible according to the law toward
third parties for any damage by the CONTRACTOR’S operations and shall indemnify the
DEPARTMENT against all damages for which they may be held liable to third parties on
account of any such operations unless such operations are ordered by the
DEPARTMENT in connection with the operations of the MINISTER pursuant to Article
19 (or elsewhere in the Agreement), or result from the gross negligence or willful
misconduct of the DEPARTMENT’s Representatives while in the Agreement Area.

ARTICLE 16
PRIVILEGES OF THE DEPARTMENT ’S REPRESENTATIVES

Duly authorized Representatives of the DEPARTMENT s|
Agreement Area and to the operations conducted thereon at all

all have access to the
reasonable times, subject

to complying with tl

@ CONTRACTOR’S safety guidelines, and provided such

Representatives do not unreasonably burden or interfere with the CONTRACTOR’S
operations. Such Representatives may examine the books, registers, and records of the
CONTRACTOR and make a reasonable number of surveys, drawings, and tests for the
purpose of enforcing this Agreement. They shall for this purpose, be entitled to make
reasonable use of the machinery and instruments of the CONTRACTOR on the condition
that no danger or impediment to the operations hereunder shall arise directly or indirectly
from such use. Such Representatives shall be given reasonable tance by the agents
and employees of the CONTRACTOR so that none of the activities shall endanger or
hinder the safety or the efficiency of the operations. The CONTRACTOR shall offer such
representatives all privileges and facilities accorded to its own employees in the field and
shall provide them, free of charge, the use of reasonable office space of adequately
furnished housing while they are in the field for the purpose of facilitating the objective
of their assignments. The CONTRACTOR shall not be responsible for any liability
resulting from the injury to or death of or damage to the property of any such
representatives or employees, unless caused by the negligence or willful misconduct of
the CONTRACTOR.

ARTICLE 17
EMPLOYMENT PRIVILEGES AND THE TRAINING OF PUNTLAND
PERSONNEL

17.1 It is the desire of the DEPARTMENT and the CONTRACTOR that operations
hereunder be conducted in a business-like and efficient manner:

17.2 The CONTRACTOR shall select its employees and determine their numbers, to

be used for the operations hereunder, subject to Article (6) above.

{2814-001/01129372.DOC.}
Legal*2401968.1
-4l-

17.3. The CONTRACTOR shall, after consultation with the DEPARTMENT, prepare
and carry out specialized training programs for all PUNTLAND employees engaged in
operations according to this Agreement and with respect to applicable aspects of the
Petroleum Industry, such training programs should be in line with and satisfy the
requirements of the PUNTLAND Plan and are to be prepared jointly and approved by the
DEPARTMENT. The CONTRACTOR shall undertake to replace gradually its staff by
qualified PUNTLAND nationals in full coordination with the DEPARTMENT and in
accordance with the approved PUNTLAND Plans.

174 The CONTRACTOR shall use its best efforts to include in its organization in
Puntland, throughout the Exploration and Development periods and when appropriate to
the nature of the Petroleum Operations, graduates seconded by the DEPARTMENT such
as geologists, geophysicists, drilling engineers and production engineers, the number and
selection of which shall be determined by mutual agreement between the
DEPARTMENT and the CONTRACTOR. Any graduates so selected for secondment to
the CONTRACTOR shall be subject to a six (6) Month probationary period at the end of
which the CONTRACTOR shall have the option to end the secondment of any secondee
that has not performed to the CONTRACTOR’S satisfaction. The CONTRACTOR shall
provide the DEPARTMENT with a statement setting forth the reasons for the
CONTRACTOR’S actions.

17.5 All Puntland personnel employed by the CONTRACTOR, its contractors and its
subcontractors shall be paid according to their employment terms, salaries, wages,
benefits and allowances correspondent to their technical, administrative and professional
abilities.

ARTICLE 18
LAWS AND REGULATIONS

18.1 General

Except as provided in this Agreement, Canmex and Range Resources and its
contractors and its subcontractors shall be subject to all the laws of PUNTLAND
(including the Puntland Contract of Work to the extent that it is not inconsistent
with this Agreement), and regulations issued for the implementation thereof,
including, without limitation, any regulations for the safety, environment, health,
labor and efficient performance of operations carried out pursuant to this
Agreement and for the conservation of the Petroleum resources. Canmex and
Range Resources and its contractors and its subcontractors shall be subject to the
provisions of this Agreement which affect them, and to all regulations which are
duly issued by the DEPARTMENT or the DEPARTMENT from time to time,
except those regulations and laws that are inconsistent with this Agreement.

18.2. Rights Controlled by this Agreement

Interests, rights and obligations of the DEPARTMENT that are represented by the
DEPARTMENT and of the CONTRACTOR (on its own behalf and on behalf of

{2814-001/01129372.DOC.}
Legal*2401968.1
-42-

Range Resources) under this Agreement, shall be solely governed by the
provisions of this Agreement and may be altered or amended only by the mutual
agreement of the Parties, which will be subject to approval according to the
constitutional procedures in PUNTLAND.

ARTICLE 19
RIGHTS OF REQUISITION

19.1 General

In case of national emergency, the DEPARTMENT has the right to requisition all
or part of the Petroleum produced from the Development Area or Areas during
the period of such emergency, and has the right to instruct the CONTRACTOR
(on its own behalf and on behalf of Range Resources) to increase the production
to the maximum rate achievable in accordance with Petroleum Industry standards.
The DEPARTMENT has also such right to requisition the Development Area
itself and, any related facilities, during the period of such emergency.

19.1.1 Subject to Articles 21.1.7 and 21.2, the DEPARTMENT has a right of a
final requisition of any Development Area if it is proved to the
DEPARTMENT that the CONTRACTOR has caused, by its gross
negligence or willful misconduct, a material and substantial damage to any
Oil field or any relevant facilities in the aforementioned area provided that
the cause of such damage shall be determined by a neutral third party
selected by the DEPARTMENT and the CONTRACTOR to assist them in
reaching a mutual agreement on the right of final requisition.

19.1.2 In no case shall a requisition, as provided for herein, be implemented prior
to adequate written notice to the CONTRACTOR so that it shall be able to
express his views with respect to such claim of a requisition.

19.2 Notice of Requisition

The requisition of Petroleum production shall be carried out through a Ministerial
Order. Any requisition of the Development Area itself, or any related facilities, shall be
carried out through a Republican Resolution duly notified to the CONTRACTOR.

19.3. Indemnification

In the event of any requisition, except a final requisition referred to in Article 19.1.1, the
DEPARTMENT - shall indemnify the CONTRACTOR [REDACTED -
INDEMNIFICATION PROVISIONS CONSTITUTE SENSITIVE BUSINESS
INFORMATION].

ARTICLE 20
ASSIGNMENT

20.1 General

{2814-001/01129372.DOC.}
Legal*2401968.1
-43-

Save and except as provided herein with respect to Range Resources, the
CONTRACTOR may not (except to an Affiliated Company) assign to any person, firm
or corporation in whole or in part, any of its rights, privileges, duties or obligations
under this Agreement without the written approval of the DEPARTMENT, which
approval shall not be unreasonably withheld. The CONTRACTOR shall give to the
DEPARTMENT a prompt notice of any assignment to an Affiliated Company. Subject
to the foregoing, this Agreement shall enure to the benefit of the Parties and their
respective successors and permitted assigns.

20.2 Approval of the DEPARTMENT

The DEPARTMENT shall give approval to the assignment by the CONTRACTOR (if
required) of all or part of its rights, privileges, duties or obligations if the following
conditions are met:

20.2.1 The obligations of the assignor deriving from this Agreement have been
duly fulfilled as of the date such request is made and remain fulfilled on
the date of the assignment.

20.2.2 The proposed assignee or assignor produces reasonable evidence to the
DEPARTMENT of the assignee's financial and technical competence.

20.2.3 The instrument of assignment includes provisions stating precisely that the
assignee is bound by all covenants contained in this Agreement and any
modifications or additions, in writing, that up to such time have been
made.

A draft of the proposed assignment and all relevant documents
supporting the request, shall be submitted to the DEPARTMENT prior to
the date of the proposed assignment, for the purpose of official approval.

20.3. Any assignment by the CONTRACTOR of all or part of its interests in this
Agreement shall be free of any taxes and fees of any nature whatsoever including, but not
limited to, taxes on any sales proceeds and transfer taxes, charges and fees:

204 The CONTRACTOR shall, with the approval of the DEPARTMENT have the
right to assign a security interest with respect to its interest in this Agreement for the
purpose of obtaining financing for the Petroleum Operations which assignment shall be
without prejudice to the DEPARTMENT's right under this Agreement.

ARTICLE 21
BREACH OF AGREEMENT AND POWER OF CANCELLATION

21.1. The DEPARTMENT has the right to cancel this Agreement in the following
instances:

{2814-001/01129372.DOC.}
Legal*2401968.1
-44-

21.1.1 If knowingly, the CONTRACTOR has submitted in writing any false
statements to the DEPARTMENT which were of a material nature for the
execution of this Agreement.

21.1.2 If the CONTRACTOR assigns any interest hereunder contrary to the
provisions of Article 20 hereof.

21.1.3 If the CONTRACTOR is adjudicated bankrupt by a court of competent
jurisdiction.

21.1.4 If the CONTRACTOR does not comply with the final decision reached as
the result of arbitration proceedings conducted under Article 23 hereunder.

21.1.5 If the CONTRACTOR intentionally extracts any mineral other than
Petroleum not authorized by this Agreement or without the authorization
of the DEPARTMENT, except such extractions as may be unavoidable as
the result of operations conducted hereunder in accordance with accepted
Petroleum Industry practices and which shall be notified to the
DEPARTMENT or its Representative as soon as possible.

21.1.6 If the CONTRACTOR commits any material breach of this Agreement.

21.1.7 If the CONTRACTOR causes, by his gross negligence or willful
misconduct, material or substantial damage to any Oil and Gas field or any
relevant facilities.

Such cancellation shall take place without prejudice to any right which may have
accrued to the DEPARTMENT against the CONTRACTOR (on its own behalf
and on behalf of Range Resources) in accordance with the provisions of this
Agreement and, in the event of such cancellation, the CONTRACTOR shall have
the right to remove from the Agreement Area all its personal property.

21.2 If the DEPARTMENT deems that one of the aforesaid causes (other than a Force
Majeure cause referred to Article 22 hereof) exists to cancel this Agreement, the
DEPARTMENT shall give to the CONTRACTOR [REDACTED - SENSITIVE
BUSINESS INFORMATION] written notice (or such longer period as may be
reasonably necessary to remedy said cause provided the CONTRACTOR commences
remedial actions within [REDACTED - SENSITIVE BUSINESS INFORMATION] of
receipt of such written notice and diligently pursues such remedial actions) personally
served on the CONTRACTORS’ General Manager in a legally official manner and
receipt of which is acknowledged by him or by his legal agent, to remedy and remove
such cause; but if for any reason such service is impossible due to unnotified change of
address, publication on the Official Gazette of the DEPARTMENT of such notice shall
be considered as validly served upon the CONTRACTOR. If at the end of the said notice
period such cause has not been remedied and removed, this Agreement may be canceled
forthwith by the DEPARTMENT.

{2814-001/01129372.DOC.}
Legal*2401968.1
-45 -

ARTICLE 22
FORCE MAJEURE

22.1 The non-performance or delay in performance by the DEPARTMENT and the
CONTRACTOR (on its own behalf and on behalf of Range Resources) of any obligation
under this Agreement other than the obligation to pay any amounts due or giving notices
shall be excused if, and to the extent that, such non-performance or delay is caused by
Force Majeure. The period of any such non-performance or delay, together with such
period as may be necessary for the restoration of any damage done during such delay
shall be added to the time given in this Agreement for the performance of such obligation
and for the performance of any obligation dependent thereon and consequently, to the
term of this Agreement, but only if the extension of the term of this Agreement is
relevant to the performance of such obligation.

22.2 "Force Majeure", within the meaning of this Agreement, shall be any order,
regulation or direction of the DEPARTMENT, or (with respect to the CONTRACTOR)
(on its own behalf and on behalf of Range Resources) of the DEPARTMENT of a
country (i) asserting jurisdiction over, or (ii) which is the jurisdiction of incorporation of,
Canmex and/or Range Resources, whether promulgated in the form of law or otherwise,
or any act of God, insurrection, terrorism, riot, war, strike (or other labor disturbances),
fires, floods or any cause not due to the fault or negligence of the party invoking Force
Majeure, whether or not similar to the foregoing, provided that any such cause is beyond
the reasonable control of the party invoking Force Majeure.

22.3. Without prejudice to the above and except as may be otherwise provided herein,
the DEPARTMENT shall incur no responsibility whatsoever to the CONTRACTOR (on
its own behalf and on behalf of Range Resources) for any damages, restrictions or loss
arising in consequence of such cause of Force Majeure.

22.4 If the Force Majeure event occurs during the Exploration Period or any extension
thereof and continues in effect for a period of [REDACTED - SENSITIVE BUSINESS
INFORMATION], thereafter the CONTRACTOR (on its own behalf and on behalf of
Range Resources) shall have the option upon [REDACTED - SENSITIVE BUSINESS
INFORMATION] prior written notice to the DEPARTMENT to terminate its obligations
hereunder without further liability of any kind, except for those accrued payments under
this Agreement.

ARTICLE 23
DISPUTES AND ARBITRATION

23.1 In case a dispute arises under this Agreement between the DEPARTMENT and
the CONTRACTOR, the two Parties to the dispute shall use their good faith efforts to
settle their differences by mutual agreement. Otherwise, the two parties shall submit their
dispute to arbitration as provided in this Article 23.

{2814-001/01129372.DOC.}
Legal*2401968.1
- 46 -

23.2 The arbitration shall be held in Paris, France, and conducted in the English
language in accordance with the Rules of Conciliation and Arbitration of the International
Chamber of Commerce. In the event of no provisions being made in these rules in certain
cases, the arbitration tribunal shall establish their own procedure.

23.3. The arbitration shall be initiated by either party to the dispute ("First Party")
giving notice to the other party to the dispute ("Second Party") that it elects to refer the
dispute to arbitration and has appointed an arbitrator who shall be identified in said
notice. The Second Party shall notify First Party in writing within Forty-five (45) Days
identifying the arbitrator that has been selected.

23.4 — If the Second Party does not so appoint its arbitrator, the First Party shall have the
right to apply to the Court of Arbitration of the International Chamber of Commerce to
appoint a second arbitrator. The two arbitrators shall, within Thirty (30) Days, select a
third arbitrator failing which the third arbitrator shall be appointed by the Court of
Arbitration of the International Chamber of Commerce at the request of either party.

23.5 The third arbitrator shall not be a citizen of the PUNTLAND or of a country in
which Canmex and/or Range Resources is incorporated, and shall not have any economic
interest in the oil business of PUNTLAND or of any party to the dispute.

23.6 The Parties hereto shall extend to the arbitration tribunal all facilities (including
access to the Petroleum Operations) for obtaining any information required for the proper
determination of the dispute. The absence or default of any party to the arbitration shall
not be permitted to prevent or hinder the arbitration proceeding in any or all of its stages.

23.7. Pending the decision or award of the arbitration tribunal, the operations or
activities which have given rise to the arbitration need not be discontinued. In the event
the decision or award recognizes that the complaint was justified, provisions may be
made therein for such reparation as may be appropriately made in favor of the
complainant.

23.8 Judgment on the award rendered may be entered in any Court having jurisdiction
or application may be made to such Court for a judicial acceptance of the award and an
order of enforcement, as the case may be.

23.9 The provisions of this Agreement relating to arbitration shall continue in force
notwithstanding the termination of this Agreement.

23.10 The two Parties hereto base their relationship under this Agreement on the
principles of goodwill and good faith. The interpretation and application of the provisions
of this Agreement with respect to the arbitration shall be in accordance with
PUNTLAND Laws that are outlined in Article 24 of this Agreement.

ARTICLE 24
GOVERNING LAW

{2814-001/01129372.DOC.}
Legal*2401968.1
-47-

This Agreement, its Annexes, and any modification, will be governed and interpreted
according to the Laws of the Province of British Columbia and the federal laws of
Canada applicable therein except the laws which are inconsistent with this Agreement.

ARTICLE 25
STATUS OF PARTIES

25.1 The rights, duties, obligations and liabilities with respect to the DEPARTMENT
and the the CONTRACTOR, (on its own behalf and on behalf of Range Resources) shall
be several and not joint or collective, it being understood that this Agreement shall not be
construed as constituting an association or corporation or partnership.

25.2 Canmex and Range Resources shall be subject to the laws of the place where they
are incorporated regarding their legal status or creation, organization, charter and bylaws,
share holding and ownership.

25.3. The shares of capital of Canmex and Range Resources which are entirely held
abroad shall not be offered for public subscription in PUNTLAND.

25.4 This Agreement shall constitute the authority for the CONTRACTOR and the
DEPARTMENT to conduct all activities as are necessary to carry out the Petroleum
Operations as contemplated by this Agreement.

ARTICLE 26
LOCAL CONTRACTORS AND LOCALLY MANUFACTURED MATERIALS

26.1 The CONTRACTOR and its contractors and its subcontractors shall:

26.1.1 Give priority to local contractors and subcontractors including the
DEPARTMENT Dependent Units as long as their performance is
comparable to international standards and quality and the prices of their
services are not higher than the prices of other contractors and
subcontractors by more than [REDACTED - SENSITIVE BUSINESS
INFORMATION] percent. The CONTRACTOR shall, following
consultation with the DEPARTMENT, invite local contractors for bidding
when it requests bids for any required services.

26.1.2 Give preference to locally manufactured materials, equipment, machinery
and consumables so long as their quality and time of delivery are
comparable to internationally available materials, equipment, machinery
and consumables. However, such material, equipment, machinery and
consumables may be imported for operations conducted hereunder if the
local price of such items at the CONTRACTOR’S operating base in
PUNTLAND is more than [REDACTED - SENSITIVE BUSINESS
INFORMATION] percent higher than the price of such imported items
before Customs Duties, but after transportation and insurance costs have
been added.

{2814-001/01129372.DOC.}
Legal*2401968.1
- 48 -

ARTICLE 27
GAS

27.1. The Associated Gas and Dry Gas produced from the Agreement Area are the
property of the State. If the CONTRACTOR (on its own behalf and on behalf of Range
Resources) needs part of the separated Associated Gas and/or Dry Gas for the purpose of
utilizing it in the Petroleum Operations or for reinjection to preserve the pressure of the
reservoirs, the CONTRACTOR (on its own behalf and on behalf of Range Resources)
must submit to the DEPARTMENT a request for such utilization free of charge together
with documentation to support the request. Approval of such request shall not be
unreasonably withheld.

27.2 Associated Gas

a.

Legal*2401968.1

The CONTRACTOR (on its own behalf and on behalf of Range
Resources) shall deliver the Associated Gas to the point where it is
separated from the Crude Oil. Any costs with respect to such delivery to
the STATE, including but not limited to, any increase in the
CONTRACTOR’S costs (on its own behalf and on behalf of Range
Resources) as a result of such delivery, shall be paid by the STATE. Any
Associated Gas that is not taken by the STATE or that is not utilized in the
Petroleum Operations, as aforesaid may be treated by the CONTRACTOR
(on its own behalf and on behalf of Range Resources) in accordance with
good Petroleum Industry Practices.

Subject to paragraph 27.1, if the STATE considers the possibility of
entering into an agreement with any party for the export and sale of the
Associated Gas or its delivery to the DEPARTMENT for local
consumption (the Project), the DEPARTMENT and the CONTRACTOR
shall meet for the purpose of reaching a mutual agreement on the terms
and conditions of the Project Agreement. Any such Gas Project
Agreement shall be based on the following principles:

(i) The STATE’s share in the Project shall not be more than
[REDACTED - SENSITIVE BUSINESS INFORMATION]
percent.

(ii) | The CONTRACTOR shall initially bear all costs and expenses
related to the Project including those related to the construction
and operation of the facilities and shall be reimbursed from the
Annual Gas Revenue according to the terms of the Project
Agreement.

(iii) If an agreement is not reached as contemplated above within Six
(6) Month period from the first meeting devoted to that purpose
between the DEPARTMENT and the CONTRACTOR and unless
such period is extended by mutual agreement, the DEPARTMENT
shall have the right to conduct negotiations with any third party

{2814-001/01129372.DOC.}
273

Legal*2401968.1

- 49 -

and to conclude an agreement on the Gas Project; provided such
agreement and Project shall not diminish the CONTRACTOR’S
rights to use the Gas in Petroleum Operations hereunder. In that
context and as a third party, the CONTRACTOR (on its own
behalf and on behalf of Range Resources) may, alone or together
with any other party, submit a new proposal to the
DEPARTMENT for the establishment of the Gas Project;
provided, however the DEPARTMENT shall be completely free to
select the best proposal according to its own discretion without
assuming any liability whatsoever to or any other party, and the
CONTRACTOR (on its own behalf and on behalf of Range
Resources) shall be entitled only to recover its exploration and
appraisal expenditures pursuant to Article 7 of this Agreement.

DRY GAS

a.

(i)

(ii)

The CONTRACTOR shall notify the DEPARTMENT of any discovery of
Dry Gas on any separate geological feature within the Agreement Area.
The CONTRACTOR and the DEPARTMENT shall promptly meet for the
purpose of discussing whether there is a basis for the CONTRACTOR and
the DEPARTMENT to mutually agree on the terms and conditions under
which the CONTRACTOR (on its own behalf and on behalf of Range
Resources) shall diligently undertake in accordance with good Petroleum
Industry practices, the appraisal and development thereof, if feasible, of
the discovery. Provided this Agreement is in effect, any Gas Project
Agreement shall be based on the following principles:

Unless otherwise agreed, the appraisal program shall be in stages with the
first stage being preliminary feasibility study and each subsequent stage
being dependent on the successful completion of the previous one.

All costs, expenses and expenditures of the appraisal program shall be
recoverable from Oil as Exploration Expenditures, or in the absence of a
Crude Oil Production, from the Annual Gas Revenue in accordance with the
Gas Project Agreement.

27.3.2 If the DEPARTMENT and the CONTRACTOR fail to reach an agreement

on the Gas Project, within [REDACTED - SENSITIVE BUSINESS
INFORMATION] period from the first meeting devoted to that purpose
between the DEPARTMENT and the CONTRACTOR, and unless such
period is extended by mutual agreement, the DEPARTMENT shall have
the right to develop such Dry Gas discovery on its own or in collaboration
with any third party. In such an event the CONTRACTOR (on its own
behalf and on behalf of Range Resources) shall relinquish to the
DEPARTMENT the area covering said geological feature. Such area to be
mutually agreed upon between the DEPARTMENT and _ the
CONTRACTOR (on its own behalf and on behalf of Range Resources) on

{2814-001/01129372.DOC.}
-50-

the basis of good Petroleum Industry practices. Provided however the
CONTRACTOR (on its own behalf and on behalf of Range Resources)
shall not be entitled to any compensation for that relinquishment and shall
be entitled only to recover its expenditures related to the exploration and
appraisal program in accordance with Article 7 of this Agreement.

274 Financial Terms:

28.1

The Gas Project Agreement shall provide for the financial terms and conditions as
follows:

(i)

(ii)

All the sharing and the cost recovery shall be effected on the basis of the
Annual Revenue of the Project.

There should be specified the following:
- Bonuses to the DEPARTMENT
- Royalties which STATE shall receive from the Gas Project.
- Cost Recovery limit.
- Profit sharing provisions.

ARTICLE 28
CONFIDENTIALITY

General

Except as specifically provided in this Agreement, Canmex and Range Resources and
their contractors and their subcontractors shall not at any time during the Term of this
Agreement or for a period of Two (2) Years thereafter, use for their benefit or disclose to
or use for the benefit of any other person whatsoever, including, but not limited to, any
company, firm, corporation, institution or DEPARTMENT any information acquired
during the term of this Agreement as a result of the Petroleum Operations hereunder. For
purposes of this Article information shall include, without limitation, data, designs,
methods, formulas, processes, reserves and any other technical, financial or trade

information.

28.2 Use or Disclosure by the CONTRACTOR

Legal*2401968.1

28.2.1.1 Canmex and Range Resources may freely use information for all
purposes necessary to meet their respective obligations under this
Agreement.
28.2.1.2 Canmex and Range Resources may disclose information to others:
(i) to the extent necessary to permit others to perform any of the obligations
under this Agreement;
(ii) in connection with the arranging of financing or assignment; and

{2814-001/01129372.DOC.}
-51-

(iii) to the extent required by any applicable law or regulation in or as required
by any recognized Stock exchange in which the securities of Canmex and
Range Resources, or an Affiliated Company are quoted; or in accordance
with good Petroleum Industry practices, provided that such disclosure will
not cause any damage or prejudice the DEPARTMENT's rights under this
Agreement.

Provided, however, any disclosure under 28.2.2. (i) or 28.2.2(ii), above shall
require the third party to which the disclosure is made to agree in writing to
maintain the same confidentiality requirements applied to Canmex and
Range Resources hereunder.

28.3. Approval of the DEPARTMENT

Any use or disclosure not specifically authorized in Section 28.2, above, shall be subject
to the written authorization of the DEPARTMENT.

28.4 Exemption

This Article 28 shall not apply to any information which Canmex or Range Resources
acquired or acquires from any source other than from the performance of this Agreement
or from the DEPARTMENT or which is considered to be in the public domain.

ARTICLE 29
ANCILLARY RIGHTS OF CONTRACTOR

29.1 For the purpose of its operations under this Agreement and subject to the laws and
regulations at the time in force and subject to the approval of the DEPARTMENT, the
CONTRACTOR (on its own behalf and on behalf of Range Resources) shall have the
right to take free of cost any stone, sand or other building materials from land not
privately occupied or owned and to drill for and take any water which may be available
and may be required for operations under this Agreement, provided that the inhabitants
are not prevented from taking their usual requirements of such materials and that the
water supply of the local inhabitants and nomad population is not endangered.

29.2 Radio, telephone and other communication facilities maintained by the
CONTRACTOR shall be for its exclusive use for purposes of its activities under this
Agreement, shall be subject to all DEPARTMENT al regulations and shall be available
for reasonable or emergency use by the DEPARTMENT free of charge. Such facilities
shall be so constructed and operated as not to interfere with similar installations which
exist or with the permission of the DEPARTMENT may be established in PUNTLAND
for public use or for the purposes of defense.

29.3 Canmex and Range Resources shall have the right to use without payment and in
a safe manner, existing roads within PUNTLAND and shall permit free public use of the

{2814-001/01129372.DOC.}
Legal*2401968.1
-52-

roads constructed and maintained by them, except such roads as Canmex and Range
Resources may with the consent of the DEPARTMENT declare to be for its exclusive
private use.

29.4 Canmex and Range Resources shall have the right to use existing public harbor
and airports in PUNTLAND upon payment of the port and harbor dues or landing or
other fees generally applicable in accordance with applicable regulations, provided that
such use is not so extensive to interfere with the right of the public to use such harbors
and airports.

29.5 Subject to the approval of the appropriate DEPARTMENT authorities, the
CONTRACTOR (on its own behalf and on behalf of Range Resources) shall have the use
and occupation of surface rights of the lands and buildings owned by the
DEPARTMENT in PUNTLAND which it may reasonably require for operations under
this Agreement subject to an agreed upon rental payment which shall not be less
favorable than available to any other international Petroleum company. When land,
surface rights or buildings required by the CONTRACTOR (on its own behalf and on
behalf of Range Resources) for operations under this Agreement are privately occupied
or owned, their purchase, lease or clearance shall be effected at terms to be negotiated by
the CONTRACTOR (on its own behalf and on behalf of Range Resources) with the
owner or occupier but such terms shall not be substantially more onerous to the
CONTRACTOR (on its own behalf and on behalf of Range Resources) than those
normally offered currently for similar transactions in the locality concerned. The
DEPARTMENT shall, upon request by the CONTRACTOR (on its own behalf and on
behalf of Range Resources) assist in the negotiations with the owner and occupier and
shall use the power of eminent domain when necessary after the payment of reasonable
compensation to the owner in compelling cases.

29.6 The CONTRACTOR (on its own behalf and on behalf of Range Resources) shall
have the right to incur and pay costs and expenses pertaining to any emergency
affecting safety to person or property in the Petroleum Operations and such costs
and expenses shall be recoverable under this Agreement provided that the
DEPARTMENT shall be notified of any such emergency as soon as practicable.

ARTICLE 30
MISCELLANEOUS

30.1 The headings or titles to each of the Articles and paragraphs of this Agreement are
solely for the convenience of the parties hereto and shall not be used with respect to the
interpretation or construction of the provisions off this Agreement.

30.2 Entire Agreement

This Agreement and the Annexes attached hereto represent the entire agreement
between the Parties hereto with respect to the subject mater hereof, superseding
all other previous oral and written communications, representations, and
agreements with respect thereto. This Agreement and its Annexes may be

{2814-001/01129372.DOC.}
Legal*2401968.1
-53-

modified only by all the Parties hereto and ratified in accordance with
constitutional procedures in the PUNTLAND.

30.3 All items of archeological value that Canmex and Range Resources encounters
are the sole property of the STATE. Canmex and Range Resources shall notify the
DEPARTMENT's Representatives of such find as soon as it encounters such items. The
CONTRACTOR (on its own behalf and on behalf of Range Resources) must take all
necessary precautions for their safety during the execution of the Petroleum Operations.
Canmex and Range Resources shall abide by the Laws and instructions in this regard.

30.4 Considering that the Parties hereto base their relationship under this Agreement
on good will and good faith, the Parties hereto agree that in those provisions of this
Agreement where a party hereto is required to obtain the consent, approval,
determination, or agreement of the other Party hereto, such consent, approval,
determination or agreement shall not be unreasonably withheld or delayed

ARTICLE 31
ASSIGNMENT AND AUTHORIZATION BY THE DEPARTMENT

31.1. The DEPARTMENT reserves the right to assign part or the whole of its rights and
obligations in this Agreement for any establishment, corporation, authority, company or
any department that belongs to it in PUNTLAND during any period when this Agreement
is in effect, and reserves the right to restore all of its rights and its obligations at any time
it desires to do so. The DEPARTMENT has the right to assign and deputize for more
than one unit to exercise its rights and perform its obligations under this Agreement
throughout all the stages of the execution of this Agreement. Any such transfer of rights
and obligations shall not be binding on Canmex and Range Resources until the
DEPARTMENT has delivered to Canmex and Range Resources the document effecting
such transfer.

ARTICLE 32
THE OFFICIAL TEXT

32.1 This Agreement is written in the English language. In the event that this
Agreement is translated into any other language and there is an inconsistency between
such translation and this Agreement in English, the English version shall prevail.

ARTICLE 33
DEPARTMENTAL APPROVAL

33.1 This Agreement, signed by the DEPARTMENT Canmex and Range Resources,
shall not be binding upon any of the Parties hereto, until the issuance of the Law
approving this Agreement according to the constitutional procedures in the PUNTLAND
and giving the provisions of this Agreement, including the Annexes, full force and effect
of law notwithstanding any countervailing DEPARTMENT enactment.

{2814-001/01129372.DOC.}
Legal*2401968.1
-54-

ARTICLE 34
THE SIGNATURES

34.1 Certifying the foregoing, the Parties hereby sign this Agreement on the date
which appears in the Preamble of this Agreement. This Agreement may be executed in
counterpart by original or telefacsimile signature and each such signature when taken
together shall constitute one and the same Agreement.

{2814-001/01129372.DOC.}
Legal*2401968.1
-55-

GOVERNMENT OF PUNTLAND/
DEPARTMENT OF MINERALS AND PETROLEUM

By: _ Signature:
Title: Date:
CANMEX MINERALS LIMITED

By: _ Signature:
Title: Date:
RANGE RESOURCES LTD.

By: _ Signature:
Title: Date:

{2814-001/01129372.DOC.}
Legal*2401968.1
- 56-

ANNEX A
DESCRIPTION OF AGREEMENT AREA
BOUNDARY CO-ORDINATES

[REDACTED - COORDINATES CONSTITUTE SENSITIVE BUSINESS INFORMATION]

{2814-004\00301178.DOC.1}
-57-

ANNEX B - MAP OF AGREEMENT AREA

[REDACTED - MAP CONSTITUTES SENSITIVE BUSINESS INFORMATION]

{2814-001/01129372.DOC.}
Legal*2401968.1
-58-

ANNEX C

MINIMUM WORK OBLIGATIONS

ARTICLE 4.1(A)

¢ First Exploration Period - [REDACTED - AMOUNTS CONSTITUTE

SENSITIVE BUSINESS INFORMATION]

¢ Second Exploration Period - [REDACTED - AMOUNTS CONSTITUTE

SENSITIVE BUSINESS INFORMATION]

e Exploration Area (Nogal Valley):

Legal*2401968.1

[REDACTED - TERMS CONSTITUTE SENSITIVE

BUSINESS INFORMATION];

[REDACTED - TERMS CONSTITUTE SENSITIVE

BUSINESS INFORMATION];

[REDACTED - TERMS CONSTITUTE SENSITIVE

BUSINESS INFORMATION];

[REDACTED - TERMS CONSTITUTE SENSITIVE

BUSINESS INFORMATION], and

[REDACTED - TERMS CONSTITUTE SENSITIVE

BUSINESS INFORMATION]

{2814-001/01129372.DOC.}
- 59 -

ANNEX D

ACCOUNTING PROCEDURES

ARTICLE I

COSTS, EXPENSES AND EXPENDITURES

Subject to the provisions of the Agreement, the CONTRACTOR shall alone bear and directly
pay the following costs and expenses, which costs and expenses shall be classified and treated in
accordance with the Agreement.

1. Surface Rights

All direct cost attributable to the acquisition, renewal or relinquishment of surface rights
occupied and maintained in force for the Agreement Area.

2. Labour

(A) — Salaries and wages of the CONTRACTOR’s employees directly engaged in the
various activities under the Agreement including salaries and wages paid to
geologists and other employees who are temporarily assigned to and employed in
such activities.

(B) Cost of living and housing allowances, and other customary allowances
applicable to salaries and wages of expatriate employees. Paid bonuses, overtime
and other customary allowances applicable to salaries and wages of national
employees.

(C) Cost of expenditures or contributions made pursuant to law or assessments
imposed by DEPARTMENT al authority which are applicable to labour cost of
salaries and wages.

3. Employees Benefits

Cost of established plans for employees group life assurance, hospitalization, pension,
retirement, stock purchase, thrift and other benefits of a like nature which are applicable to
labour cost of salaries and wages of expatriate employees, and for national employees.
Severance pay will be charged at a fixed rate applied to payrolls which will equal an amount
equivalent to the maximum liability for severance payments as required under PUNTLAND
labour law.

{2814-001/01129372.DOC.}
Legal*2401968.1
4. Material
Material, equipment and supplies purchased or furnished as such by the CONTRACTOR.
A. Purchase

Material, equipment and supplies purchase shall be at price paid by the CONTRACTOR after
deduction of all discounts actually received.

B. Material Furnished by CONTRACTOR

Material required for operations shall be purchased directly whenever practicable, except that the
CONTRACTOR may furnish such material form CONTRACTOR’s affiliates stocks outside
PUNTLAND under the following conditions.

dd) New Material (Condition “A”)
New material transferred from CONTRACTOR’s affiliates warehouse or other
properties shall be priced at cost, provided that the cost of material supplied is no
higher than international prices for material of similar quality supplied on similar

terms prevailing at the time such material was supplied.

(2) Used Material (Conditions “B” and “C”)

(a) Material which is in sound and serviceable condition and is suitable for re-use
without reconditioning shall be classed as Condition “B” and priced at
[REDACTED - TERMS CONSTITUTE SENSITIVE BUSINESS
INFORMATION] of the price of new material.

(b) Material which cannot be classified as Condition “B” but which is serviceable
for original function but substantially not suitable for reconditioning, shall be
classed as Condition “C” and shall be priced at a value commensurate with its
use. Material which cannot be classified as Condition “C” shall also be priced at
a value commensurate with its use.

(c) Tanks, buildings and other equipment involving erection costs shall be
charged at applicable percentage of knocked-down new price.

Cc. Warranty of Materials Furnished by the CONTRACTOR

The CONTRACTOR does not warrant the material furnished beyond or back of the dealer’s or
manufacturer’s warranty.

{2814-001/01129372.DOC.}
Legal*2401968.1
-61-

5. Services
(A) Outside Services
The cost of consultants, contract services and utilities procured from third parties.

(B) Cost of services performed by the MINISTER or by CONTRACTOR or its
Affiliated Companies in facilities inside or outside PUNTLAND. Regular,
recurring, routine services, such as interpreting magnetic tapes and/or other
analysis, shall be performed and charged by CONTRACTOR or its Affiliated
Companies at an agreed price. Major projects involving engineering and design
services shall be performed by the CONTRACTOR by their Affiliated
Companies at a negotiated contract amount. Use of the CONTRACTOR’s or its
Affiliated Companies’ wholly owned equipment shall be charged at a rental rate
commensurate with the cost of ownership and operation, but not in excess of
competitive rates currently prevailing in PUNTLAND.

6. Damages and Losses

All costs or expenses necessary to replace or repair damages or losses incurred by fire, flood,
storm, theft, accident or any other cause not controlled by the CONTRACTOR through the
exercise of reasonable diligence. The CONTRACTOR shall furnish the MINISTER written
notice of damages or losses incurred in excess of [REDACTED - SENSITIVE BUSINESS
INFORMATION] U.S. Dollars per occurrence, as soon as practicable after report of the same
has been received by the CONTRACTOR.

7. Insurance and Claims

The cost of any public liability, property damage and other insurance against liabilities of the
CONTRACTOR, and/or the parties or any of them to their employees and/or outsiders as may be
required by the Laws, rules and regulations of the PUNTLAND or as the parties may agree upon.
The proceeds of any such insurance or claim collected shall be credited against operations. If no
insurance is carried for a particular risk, all related actual expenditures incurred and paid by the
CONTRACTOR in settlement of any and all losses, claims, damages, judgements, and any other
expenses, including legal services.

8. Indirect Expenses
Camp overhead and facilities such as shore base, warehouses, water systems, road systems,

salaries and expenses of field supervisory personnel, field clerks, assistants, and other general
employees indirectly serving the Agreement Area.

9. Legal Expenses

All costs and expenses of litigation, or legal services otherwise necessary or expenditure for the
protection of the Agreement Area, including attorney’s fees and expenses as hereinafter

{2814-001/01129372.DOC.}
Legal*2401968.1
-62-

provided, together with all judgements obtained against the parties or any of them on account of
the operations under the Agreement, and actual expenses incurred by any party or parties hereto
in securing evidence for the purpose of defending against any action or claim prosecuted or
urged against the operations or the subject matter of the Agreement. In the event actions or
claims affecting the interest hereunder shall be handled by the legal staff of one or more of the
parties hereto, a charge commensurate with cost of providing and furnishing such services may b
e made to operations.

10. Administrative Overhead and General Expense

(A)

(B)

(C)

qd)
(2)
GB)
(4)

Legal*2401968.1

Anytime the CONTRACTOR is conducting Petroleum Operations, cost of
staffing and maintaining CONTRACTOR’s head office in PUNTLAND and/or
other offices established in PUNTLAND, other than field office which will be
charged as provided in Article II, paragraph 9 above, and excepting salaries of
employees of the CONTRACTOR who are temporarily assigned to and directly
serving on the Area, which will be charged as provided in Article I, Paragraph 2
above.

The CONTRACTOR’s administrative overhead outside PUNTLAND applicable
to the Petroleum Operations under this Agreement shall be charged annually at
the rate of [REDACTED - TERMS CONSTITUTE SENSITIVE BUSINESS
INFORMATION] of the expenditure not exceeding [REDACTED - TERMS
CONSTITUTE SENSITIVE BUSINESS INFORMATION] U.S. Dollars,
[REDACTED - TERMS CONSTITUTE SENSITIVE BUSINESS
INFORMATION] of expenditure in excess of [REDACTED - TERMS
CONSTITUTE SENSITIVE BUSINESS INFORMATION] U.S. Dollars but
less than [REDACTED - TERMS CONSTITUTE SENSITIVE BUSINESS
INFORMATION] U.S. Dollars, [REDACTED - TERMS CONSTITUTE
SENSITIVE BUSINESS INFORMATION] percent of expenditure in excess of
[REDACTED - TERMS CONSTITUTE SENSITIVE BUSINESS
INFORMATION] U.S. Dollars but less than [REDACTED - TERMS
CONSTITUTE SENSITIVE BUSINESS INFORMATION] U.S. Dollars, and
[REDACTED - TERMS CONSTITUTE SENSITIVE BUSINESS
INFORMATION] percent of expenditure in excess of [REDACTED - TERMS
CONSTITUTE SENSITIVE BUSINESS INFORMATION] U.S. Dollars.

No other direct charges as such for CONTRACTOR’s administrative overheads
outside PUNTLAND will be applied against the Petroleum Operations. Example
of the type of costs the CONTRACTOR is incurring and charging hereunder due
to the activities under the Agreement and covered by said percentages are:

Executive - Time of executive officers

Treasury - Financial and exchange problems

Purchasing - Procuring materials, equipment and supplies
Exploration and - Directing, advising and controlling the entire project
Production

{2814-001/01129372.DOC.}
-63-

(5) Other departments such as legal, comptrollers and engineering which contribute
time, knowledge and experience to the operation. The foregoing does not preclude
charging for direct services under sub-paragraph 6B of this Article I.

(D) Anytime the CONTRACTOR is conducting Petroleum Operations,
CONTRACTOR’s personnel engaged in general clerical and office work,
supervisors and officers whose time is generally spent in the main office and not
in the field, and all employees generally considered as general and administrative
and not charged to other types of expense, will be charged to operations. Such
expenses shall be allocated each month between Exploration, Development and
Producing Operations according to sound and practicable accounting methods.

11. Taxes

All taxes, duties or levies paid in PUNTLAND by CONTRACTOR with respect to this
Agreement, other than those covered by the Agreement.

12. Interest

An interest charge as agreed below and equal to the following: up to [REDACTED -
SENSITIVE BUSINESS INFORMATION] of CONTRACTOR’s total Development
expenditure stated in U.S. Dollars made under this Agreement and not yet recovered through
Cost Oil times the London Interbank offering Rate (LIBOR) QUOTED BY The Bank of England
on the first business day of such month for medium-term loans. This interest charge shall be on
borrowings actually made by the CONTRACTOR, except in the event that the STATE shall be
able to arrange such borrowings at more favourable rates. Interests will accrue from the date the
expenditure is actually made.

13. Other Expenditures

Any costs, expenses or expenditures, other than those which are covered and dealt with by the
foregoing provisions of this Article I, incurred by CONTRACTOR under Work Programs and
Budgets, in consultation with the DEPARTMENT.
ARTICLE II
INVENTORIES

1. Periodic Inventories, Notice and Representation

At reasonable intervals as agreed upon by the MINISTER and the CONTRACTOR inventories
shall be taken by the CONTRACTOR or the operations material, which shall include all such
material, physical assets and construction projects. Written notice of intention to take inventory
shall be given by the CONTRACTOR to the MINISTER at least thirty (3) days before any
inventory is to begin so that the DEPARTMENT may be represented when any inventory is take.

{2814-001/01129372.DOC.}
Legal*2401968.1
-64-

Failure of the DEPARTMENT to be represented at an inventory shall bind it to accept the
inventory taken by CONTRACTOR who shall, in the event, furnish the MINISTER with a copy.

2. Reconciliation and Adjustment of Inventories

Reconciliation of Inventory shall be made by the CONTRACTOR and the MINISTER, and a list
of overage and shortages shall be jointly determined and the inventory adjusted by the
CONTRACTOR.
ARTICLE III
COST RECOVERY

1. Statement of Recovery of Costs and of Cost Recovery Crude Oil

CONTRACTOR shall, pursuant to the Agreement, render to the MINISTER not later than
[REDACTED - TERMS CONSTITUTE SENSITIVE BUSINESS INFORMATION] after each
quarter a statement for that quarter showing:

m

(i) REDACTED - TERMS CONSTITUTE SENSITIVE BUSINESS

INFORMATION.

m

(ii) REDACTED - TERMS CONSTITUTE SENSITIVE BUSINESS

INFORMATION.

(iii) REDACTED - TERMS CONSTITUTE S
INFORMATION.

m

SITIVE BUSINESS

(iv) REDACTED - TERMS CONSTITUTE S
INFORMATION.

m

SITIVE BUSINESS

(v) REDACTED - TERMS CONSTITUTE S
INFORMATION.

m

SITIVE BUSINESS

(vi) REDACTED - TERMS CONSTITUTE S
INFORMATION.

m

SITIVE BUSINESS

(vii) [REDACTED - TERMS CONSTITUTE S
INFORMATION.

m

SITIVE BUSINESS

ARTICLE IV

CONTROL STATEMENTS AND MAJOR ACCOUNTS

{2814-001/01129372.DOC.}
Legal*2401968.1
-65-

1. Exploration obligations statement

The CONTRACTOR shall annually prepare from the Statements of Expenditures prepared a
statement showing for such year the excess or deficit in Exploration expenditures compared to
the minimum Exploration obligations. Such statement shall be rendered to the MINISTER not
later than [REDACTED - TERMS CONSTITUTE SENSITIVE BUSINESS INFORMATION]
following the end of such year.

2. Major Accounts

For the purpose of classifying costs, expenses and expenditures for cost recovery as well as for
the purpose of establishing when the Exploration obligation has been met, costs, expenses and
expenditures shall be recorded in major account including the following: -

Exploration Expenditures
Development Expenditures other than Operating Expenses
Operating Expenses

Necessary sub-accounts shall be used.

Revenue accounts shall be maintained by the CONTRACTOR to the extent necessary for the
control of recovery of costs and the treatment of Cost Oil.

{2814-001/01129372.DOC.}
Legal*2401968.1
